LASALLE NATIONAL LEASING CORPORATION

MASTER LEASE AGREEMENT

    THIS MASTER LEASE AGREEMENT (the "Lease") is made as of the 24th day of
March, 2000, by and between LASALLE NATIONAL LEASING CORPORATION, its successors
and assigns ("Lessor"), and LABOR READY PROPERTIES, INC., its successors and
permitted assigns ("Lessee").

    The parties agree that Lessee shall lease from Lessor the property (the
"Equipment") described in the Equipment Schedule(s) to be executed pursuant
hereto (collectively, the "Equipment Schedule"), subject to the terms set forth
herein, in the Riders annexed hereto and in the Equipment Schedule. Certain
definitions and construction of certain of the terms used herein are provided in
Section 19 hereof. Each Equipment Schedule shall incorporate by reference the
terms and conditions of this Lease. Each Equipment Schedule, incorporating by
reference the terms and conditions of this Lease, shall constitute a separate
instrument of lease.

    1.  TERM.  The term of lease with respect to any item of the Equipment shall
consist of the term set forth in the Equipment Schedule relating thereto;
provided, however, that this Lease shall be effective from and after the date of
execution hereof.

    2.  RENT.  Lessee shall pay Lessor the rental installments in the aggregate
amounts specified in the Equipment Schedule, without prior notice or demand, and
all other amounts payable pursuant to this Lease (such installments and other
amounts, the "rent"). Each Equipment Schedule constitutes a non-cancelable net
lease, and Lessee's obligation to pay rent, and to otherwise perform its
obligations under this Lease, each such Equipment Schedule and all of the other
documents and agreements entered in connection herewith (collectively, the
"Lease Documents"), are and shall be absolute and unconditional and shall not be
affected by any right of setoff, counterclaim, recoupment, deduction, defense or
other right which Lessee may have against Lessor, the manufacturer or vendor of
the Equipment (the "Suppliers"), or anyone else, for any reason whatsoever.
Rental installments are payable as and when specified in the Equipment Schedule
by mailing the same to Lessor at its address specified pursuant to this Lease;
and payments of rent shall be effective upon receipt. Timeliness of Lessee's
payment and its other performance under the Lease Documents is of the essence.
If any rent is not paid within five (5) days of the due date, Lessor may
collect, and Lessee agrees to pay, a charge (the "Late Charge") calculated as
the product of the late charge rate specified in the Equipment Schedule (the
"Late Charge Rate") and the amount in arrears for the period such amount remains
unpaid after the original due date.

    3.  REPRESENTATIONS AND WARRANTIES OF LESSEE.  Lessee represents and
warrants that: (a) Lessee is a corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction specified below the
signature of Lessee. (b) The execution, delivery and performance of the Lease
Documents: (1) have been duly authorized by all necessary corporate action on
the part of Lessee; (2) do not require the approval of any stockholder, trustee
or holder of any obligations of Lessee except such as have been duly obtained;
and (3) do not and will not contravene any law, governmental rule, regulation or
order now binding on Lessee, or the charter or by-laws of Lessee, or contravene
the provisions of, or constitute a default under, or result in the creation of
any lien or encumbrance upon the property of Lessee under, any indenture,
mortgage, contract or other agreement to which Lessee is a party or by which it
or its property is bound. (c) Each of the Lease Documents, when entered into,
will constitute legal, valid and binding obligations of Lessee enforceable
against Lessee, in accordance with the terms thereof. (d) There are no pending
actions or proceedings to which Lessee is a party, and there are no other
pending or threatened actions or proceedings of which Lessee has knowledge,
before any court, arbitrator or administrative agency, which, either
individually or in the aggregate, would have a Material Adverse Effect. As used
herein, "Material Adverse Effect" shall mean (1) a materially adverse effect on
the business, condition (financial or otherwise), operations, performance or
properties of Lessee, or (2) a material impairment of the ability of Lessee to
perform its obligations under or to remain in compliance with the Lease
Documents. Further, Lessee is not in default under any obligation for borrowed
money, for the deferred purchase price of property or any

--------------------------------------------------------------------------------

lease agreement which, either individually or in the aggregate, would have the
same such effect. (e) Under the laws of the state(s) in which the Equipment is
to be located, the Equipment consists solely of personal property and not
fixtures. (f) The financial statements of Lessee (copies of which have been
furnished to Lessor) have been prepared in accordance with generally accepted
accounting principles consistently applied ("GAAP"), and fairly present Lessee's
financial condition and the results of its operations as of the date of and for
the period covered by such statements, and since the date of such statements
there has been no material adverse change in such conditions or operations.
(g) The address stated below the signature of Lessee is the chief place of
business and chief executive office of Lessee.

    4.  FINANCIALS FURTHER ASSURANCES AND NOTICES.  Lessee covenants and agrees
as follows: (a) Lessee will furnish upon request by Lessor (1) within one
hundred twenty (120) days after the end of each fiscal year of Lessee, a balance
sheet of Lessee as at the end of such year, and the related statement of income
and statement of cash flows of Lessee for such fiscal year, prepared in
accordance with GAAP, all in reasonable detail and certified by independent
certified public accounts of recognized standing selected by Lessee and
reasonably acceptable to Lessor; (2) within sixty (60) days after the end of
each quarter, a balance sheet of Lessee as at the end of such quarter, and the
related statement of income and statement of cash flows of Lessee for such
quarter, prepared in accordance with GAAP; and (3) within thirty (30) days after
the date on which they are filed, all regular periodic reports, forms and other
filings required to be made by Lessee to the Securities and Exchange Commission,
if any. (b) Lessee will promptly execute and deliver to Lessor such further
documents, instruments and assurances and take such further action as Lessor
from time to time may reasonably request in order to carry out the intent and
purpose of this Lease and to establish and protect the right and remedies
created or intended to be created in favor of Lessor under the Lease Documents.
(c) Lessee shall provide written notice to Lessor: (1) thirty (30) days prior to
any contemplated change in the name or address of the chief executive office of
the Lessee; (2) promptly upon the occurrence of any Event of Default (as
hereinafter defined) or event which, with the lapse of time or the giving of
notice, or both, would become an Event of Default (a "Default"); and
(3) promptly upon Lessee becoming aware of any alleged violation of applicable
law relating to the Equipment or this Lease.

    5.  CONDITIONS PRECEDENT.  Lessor's obligations under each Equipment
Schedule, including its obligation to purchase and lease any Equipment to be
leased thereunder, are conditioned upon Lessors determination that all of the
following have been satisfied: (a) Lessor having received the following, in form
and substance satisfactory to Lessor (1) evidence as to due compliance with the
insurance provisions hereof; (2) Uniform Commercial Code financing statements
and all other filings and recordings as required by Lessor, (3) certificate of
Lessee's Secretary certifying: (i) resolutions of Lessee's Board of Directors
duly authorizing the leasing of the Equipment hereunder and the execution,
delivery and performance of this Lease and the Equipment Schedule and all
related instruments and documents, and (ii) the incumbency and signature of the
officers of Lessee authorized to execute such documents; (4) the only manually
executed original of the Equipment Schedule and all other Lease Documents;
(5) all purchase documents pertaining to the Equipment (collectively, the
"Supply Contract"); and (6) such other documents, agreements, instruments,
certificates, opinions, assurances, as Lessor reasonably may require. (b) All
representations and warranties provided in favor of Lessor in any of the Lease
Documents shall be true and correct on the effective date of such Equipment
Schedule with the same effect as though made as of such date (Lessee's execution
and delivery of the Equipment Schedule shall constitute an acknowledgment of the
same). (c) There shall be no Default or Event of Default under the Equipment
Schedule or any other Lease Documents. The Equipment shall have been delivered
to and accepted by Lessee, and shall be in the condition and repair required
hereby; and on the effective date of the Equipment Schedule, Lessor shall have
received good title to the Equipment to be leased thereunder, free and clear of
any lien, claim or encumbrance of any kind.

    6.  DELIVERY; INSPECTION AND ACCEPTANCE BY LESSEE.  Upon delivery, Lessee
shall inspect and, to the extent the Equipment conforms to the condition
required by the applicable Supply

--------------------------------------------------------------------------------

Contract, accept the Equipment and shall execute and deliver to Lessor an
Equipment Schedule containing a complete description of the item of Equipment
accepted; whereupon, as between Lessor and Lessee, the same shall be deemed to
have been finally accepted by Lessee pursuant to this Lease. All expenses
incurred in connection with Lessors purchase of the Equipment (including
shipment, delivery and installation) shall be the responsibility of Lessee and
shall be paid upon demand. If Lessee shall, for reasonable cause, refuse to
accept delivery of any item of the Equipment, Lessee will be assigned all rights
and shall assume all obligations as purchaser of such items of Equipment which
it does not accept.

    7.  USE AND MAINTENANCE.   (a) Lessee shall: (1) use the Equipment solely in
the Continental United States and in the conduct of its business, for the
purpose for which the Equipment was designed, in a careful and proper manner,
and shall not permanently discontinue use of the Equipment; (2) operate,
maintain, service and repair the Equipment, and maintain all records and other
materials relating thereto, (i) in accordance and consistent with (A) the
Supplier's recommendations and all maintenance and operating manuals or service
agreements, whenever furnished or entered into, including any subsequent
amendments or replacements thereof, issued by the Supplier or service provider,
(B) the requirements of all applicable insurance policies, (C) the Supply
Contract, so as to preserve all of Lessee's and Lessor's rights thereunder,
including all rights to any warranties, indemnities or other rights or remedies,
(D) all applicable laws, and (E) the prudent practice of other similar companies
in the same business as Lessee, but in any event, to no lesser standard than
that employed by Lessee for comparable equipment owned or leased by it;
(ii) without limiting the foregoing, so as to cause the Equipment to be in good
repair and operating condition and in at least the same condition as when
delivered to Lessee hereunder, except for ordinary wear and tear resulting
despite Lessee's full compliance with the terms hereof; and (iii) shall not
discriminate against the Equipment with respect to scheduling of maintenance,
parts or service; (3) provide written notice to Lessor not less than thirty
(30) days after any change of the location of any Equipment (or the location of
the principal garage of any Equipment to the extent that such Equipment is
mobile equipment) as specified in the Equipment Schedule; and (4) not attach or
incorporate the Equipment to or in any other item of equipment in such a manner
that the Equipment may be deemed to have become an accession to or a part of
such other item of equipment. (b) Within a reasonable time, Lessee will replace
any parts of the Equipment which become worn out, lost, destroyed, damaged
beyond repair or otherwise permanently rendered unfit for use, by new or
reconditioned replacement parts which are free and clear of all liens,
encumbrances or rights of others and have a value, utility and remaining useful
life at least equal to the parts replaced. Any modification or addition to the
Equipment which is required by law shall be made by Lessee, at its expense.
Title to all parts, improvements and additions to the Equipment immediately
shall vest in Lessor, without cost or expense to Lessor or any further action by
any other person, and such parts, improvements and additions shall be deemed
incorporated in the Equipment and subject to the terms of this Lease as if
originally leased hereunder, if such parts are required by law or are otherwise
essential to the operation of the Equipment or cannot be detached from the
Equipment without materially interfering with the operation of the Equipment or
adversely affecting the value, utility and remaining useful life which the
Equipment would have had without the addition thereof. Lessee shall not make any
material alterations to the Equipment without the prior written consent of
Lessor. (c) Upon forty-eight (48) hours' notice, Lessee shall afford Lessor
access to the premises where the Equipment is located for the purpose of
inspecting such Equipment and all applicable maintenance or other records at any
reasonable time during normal business hours; provided, however, if a Default or
Event of Default shall have occurred and then be continuing, no notice of any
inspection by Lessor shall be required. If any discrepancies are found as they
pertain to the general condition of the Equipment, Lessor will communicate these
discrepancies to Lessee in writing. Lessee shall then have thirty (30) days to
rectify these discrepancies at its sole expense. Lessee shall pay all expenses
of a re-inspection by Lessor's appointed representative, if corrective measures
were required.

    8.  DISCLAIMER OF WARRANTIES.  LESSOR IS NOT A SELLER, SUPPLIER OR
MANUFACTURER (AS SUCH TERMS ARE DEFINED OR USED, AS THE CASE MAY BE, IN THE
UNIFORM COMMERCIAL CODE), OR DEALER, NOR A SELLER'S OR A DEALER'S

--------------------------------------------------------------------------------

AGENT. THE EQUIPMENT IS LEASED HEREUNDER "AS IS", AND LESSOR HAS NOT MADE, AND
HEREBY DISCLAIMS LIABILITY FOR, AND LESSEE HEREBY WAIVES ALL RIGHTS AGAINST
LESSOR RELATING TO, ANY AND ALL WARRANTIES, REPRESENTATIONS OR OBLIGATIONS OFANY
KIND WITH RESPECT TO THE EQUIPMENT, EITHER EXPRESS OR IMPLIED, ARISING BY
APPLICABLE LAW OR OTHERWISE, INCLUDING ANY OF THE SAME RELATING TO OR ARISING IN
OR UNDER (a) MERCHANTABILITY OR FITNESS FOR PAR77CULAR USE OR PURPOSE,
(b) COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE OR TRADE, OR (c) TORT
(WHETHER OR NOT ARISING FROM THE ACTUAL, IMPLIED OR IMPUTED NEGLIGENCE OF LESSOR
OR STRICT LIABILITY) OR THE UNIFORM COMMERCIAL CODE (INCLUDING ARTICLE 2A, AS
HEREINAFTER DEFINED) OR OTHER APPLICABLE LAWWITH RESPECT TO THE EQUIPMENT,
INCLUDING ITS TITLE OR FREEDOM FROM LIENS, FREEDOM FROM TRADEMARK, PATENT OR
COPYRIGHT INFRINGEMENT, FREEDOM FROM LATENT DEFECTS (WHETHER OR NOT
DISCOVERABLE), CONDITION, MANUFACTURE, DESIGN, SERVICING OR COMPLIANCE WITH
APPLICABLE LAW; it being agreed that all such risks, as between Lessor and
Lessee, are to be borne by Lessee; and Lessor's agreement to enter into this
Lease and any Equipment Schedule is in reliance upon the freedom from and
complete negation of liability or responsibility for the matters waived and
disclaimed herein. Lessor is not responsible for any direct, indirect,
incidental or consequential damage to or losses resulting from the installation,
operation or use of the Equipment or any products manufactured thereby. All
assignable warranties made by the Supplier to Lessor are hereby assigned to
Lessee for and during the term of this Lease and Lessee agrees to resolve all
such claims directly with the Supplier. Provided that no Default or Event of
Default has occurred and is then continuing, Lessor fully shall cooperate with
Lessee with respect to the resolution of such claims, in good faith and by
appropriate proceedings at Lessee's expense. Any such claim shall not affect in
any manner the unconditional obligation of Lessee to make rent payments
hereunder.

    9.  FEES AND TAXES.  (a) To the extent permitted by law, Lessee shall file
any necessary report and return for, shall pay promptly when due, shall
otherwise be liable to reimburse Lessor (on an after-tax basis) for, and agrees
to indemnify and hold Lessor harmless from: (i) all titling, recordation,
documentary stamp and other fees; and (ii) taxes (other than taxes calculated
solely on the basis of net income), assessments and all other charges or
withholdings of any nature (together with any penalties, fines or interest
thereon); arising at any time upon or relating to the Equipment or this Lease or
the delivery, acquisition, ownership, use, operation or leasing or sale of the
Equipment, or upon the rent, whether the same be assessed to Lessor or Lessee
(any of the foregoing, an "Imposition"). (b) If any report, return or property
listing, or any Imposition is, by law, required to be filed by, assessed or
billed to, or paid by, Lessor, Lessee at its own expense will do all things
required to be done by Lessor (to the extent permitted by law) in connection
therewith and is hereby authorized by Lessor to act on behalf of Lessor in all
respects, including the contest or protest, in good faith and by appropriate
proceedings, of the validity of any Imposition, or the amount thereof. Lessor
agrees fully to cooperate with Lessee in any such contest, and Lessee agrees
promptly to indemnify Lessor for all reasonable expenses incurred by Lessor in
the course of such cooperation. An Imposition or Claim (as hereinafter defined)
therefor shall be paid, subject to refund proceedings, if failure to pay would
adversely affect the title or rights of Lessor. Provided that no Default or
Event of Default has occurred and is continuing, if Lessor obtains a refund of
any Imposition which has been paid (by Lessee, or by Lessor and for which Lessor
has been reimbursed by Lessee), Lessor shall promptly pay to Lessee the amount
of such refund to the extent actually received. If a Default or Event of Default
has occurred and is continuing, if Lessor obtains a refund of any Imposition
which has been paid (by Lessee, or by Lessor and for which Lessor has been
reimbursed by Lessee), Lessor shall promptly apply the net amount of such refund
to Lessee's obligations under this Lease and, to the extent of any excess, will
promptly pay to Lessee the amount of any excess in accordance with the terms and
conditions of this Lease and, specifically, Section 16 hereof. Lessee will cause
all billings of such charges to Lessor to be made to Lessor in care of Lessee
and will, in preparing any report or return required by law, show the ownership
of the Equipment in Lessor, and shall send a copy of any such report or return
to Lessor. If

--------------------------------------------------------------------------------

Lessee fails to pay any such charges when due, except any Imposition being
contested in good faith and by appropriate proceedings as above provided for a
reasonable period of time, Lessor at its option may do so, in which event the
amount so paid (including any penalty or interest incurred as a result of
Lessee's failure), plus interest thereon at the Late Charge Rate, shall be paid
by Lessee to Lessor with the next periodic payment of rent.

    10.  INTENT, TITLE AND LIENS.  (a) The parties intend and agree that the
Equipment shall remain personal property, and that Lessor's title thereto not be
impaired, notwithstanding the manner in which it may be affixed to any real
property. If requested by Lessor, Lessee shall obtain and deliver to Lessor,
from any person having an interest in the property where the Equipment is to be
located, waivers of any lien, encumbrance or interest which such person might
have or hereafter obtain or claim with respect to the Equipment. (b) It is the
express intention of the parties hereto that (1) each Equipment Schedule,
incorporating by reference the terms of this Lease, constitutes a true "lease"
and a "finance lease" as such terms are defined in the Uniform Commercial Code
Article 2A—Leases ("Article 2A") (whether or not Article 2A is then in effect in
the State) and not a sale or retention of a security interest; and (2) title to
the Equipment shall at all times remain in Lessor, and Lessee shall acquire no
ownership, property, rights, equity, or interest other than a leasehold
interest, solely as Lessee subject to the terms and conditions hereof. If,
notwithstanding the express intent of the parties, a court of competent
jurisdiction determines that any Equipment Schedule is not a true lease, but is
rather a sale and extension of credit, a lease intended for security, a loan
secured by the Equipment specified in such Equipment Schedule, or other similar
arrangement, the parties agree that in such event: (i) (A) in order to secure
the prompt payment and performance as and when due of all of Lessee's
obligations (both now existing and hereafter arising) hereunder and under e ach
such Equipment Schedule, Lessee shall be deemed to have granted, and it hereby
grants, to Lessor a first priority security interest in the following (whether
now existing or hereafter created): the Equipment leased pursuant to such
Equipment Schedule and all replacements, substitutions, accessions, and proceeds
(cash and non-cash; but without power of sale), including the proceeds of all
insurance policies, thereof, and (B) Lessee agrees that with respect to the
Equipment, in addition to all of the other lights and remedies available to
Lessor hereunder upon the occurrence of an Event of Default, Lessor shall have
all of the rights and remedies of a first priority secured party under the UCC;
and (ii) (A) the principal amount of any such obligation shall be an amount
equal to the aggregate Total Invoice Cost of all Equipment, (B) the term of any
such obligation shall be the same as the term specified for such Equipment in
the related Equipment Schedule, (C) the payments under any such obligation shall
be the regular installments of rent specified in the Equipment Schedule for such
Equipment, and (D) any such obligation shall be at an interest rate that is
equal to the lesser of the maximum lawful rate permitted by applicable law or
the effective interest rate calculated on the basis of the foregoing principal
amount, term and payments as if the principal amount were fully amortized over
the term of the obligation. For purposes of this sub-part (b), this Lease, the
Equipment Schedule, or a photocopy of either thereof may be filed as a financing
statement under the UCC. (c) Lessee may not dispose of any of the Equipment
except to the extent expressly provided herein, notwithstanding the fact that
proceeds constitute a part of the Equipment. (d) Lessee further agrees to
maintain the Equipment free from all claims, liens, attachments, rights of
others and legal processes ("Liens") of creditors of Lessee or any other
persons, other than Liens for fees, taxes, levies, duties or other governmental
charges of any kind, Liens of mechanics, materialmen, laborers, employees or
suppliers and similar Liens arising by operation of law incurred by Lessee in
the ordinary course of business for sums that are not yet delinquent or are
being contested in good faith by negotiations or by appropriate proceedings
which suspend the collection thereof (provided, however, that such proceedings
do not involve any substantial danger (as determined in Lessor's sole reasonable
discretion) of the sale, forfeiture or loss of the Equipment or any interest
therein). Lessee will defend, at its own expense, Lessor's title to the
Equipment from such claims, Liens or legal processes. Lessee shall also notify
Lessor promptly upon receipt of notice of any Lien affecting the Equipment in
whole or in part.

    11.  INSURANCE.  Lessee shall obtain and maintain all-risk insurance
coverage with respect to the Equipment insuring against, among other things:
casualty coverage, including loss or damage due to fire and the risks normally
included in extended coverage, malicious mischief and vandalism, for not

--------------------------------------------------------------------------------

less than the full replacement value; "and general liability coverage, including
both bodily injury and property damage with a combined single limit per
occurrence of not less than the amount specified in the Equipment Schedule,
having a deductible reasonably satisfactory to Lessor. All said insurance shall
be in form (including all endorsements required by Lessor) and amount and with
companies reasonably satisfactory to Lessor. All insurance for loss or damage
shall provide that losses, if any, shall be payable to Lessor as loss payee and
Lessee shall utilize its best efforts to have all checks relating to any such
losses delivered promptly to Lessor. Lessor shall be named as an additional
insured with respect to all such liability insurance. Lessee shall pay the
premiums therefor and deliver to Lessor evidence satisfactory to Lessor of such
insurance coverage. Lessee shall cause to be provided to Lessor, prior to the
scheduled expiration or lapse of such insurance coverage, evidence satisfactory
to Lessor of renewal or replacement coverage. Each insurer shall agree, by
endorsement upon the policy or policies issued by it or by independent
instrument furnished to Lessor, that (a) it will give Lessor thirty (30) days'
prior written notice of the effective date of any material alteration or
cancellation of such policy; and (b) insurance as to the interest of any named
additional insured or loss payee other than Lessee shall not be invalidated by
any actions, inactions, breach of warranty or conditions or negligence of Lessee
or any person other than Lessor with respect to such policy or policies. The
proceeds of such insurance payable as a result of loss of or damage to the
Equipment shall be applied as required by the provisions of Section 12 hereof.

    12.  LOSS AND DAMAGE.  Lessee assumes the risk of direct and consequential
loss and damage to the Equipment. Except as provided in this Section for
discharge upon payment of Stipulated Loss Value, no loss or damage to the
Equipment or any part thereof shall release or impair any obligations of Lessee
under this Lease. Lessee agrees that Lessor shall not incur any liability to
Lessee for any loss of business, loss of profits, expenses, or any other Claims
resulting to Lessee by reason of any failure of or delay in delivery or any
delay caused by any non-performance, defective performance, or breakdown of the
Equipment, nor shall Lessor at any time be responsible for personal injury or
the loss or destruction of any other property resulting from the Equipment. In
the event of loss or damage to any item of Equipment which does not constitute a
Total Loss (as hereinafter defined), Lessee shall, at its sole cost and expense,
promptly repair and restore such item of the Equipment to the condition required
by this Lease. Provided that no Default or Event of Default has occurred and is
continuing, upon receipt of evidence reasonably satisfactory to Lessor of
completion of such repairs, Lessor will apply any insurance proceeds received by
Lessor on account of such loss to the cost of repairs. Upon the occurrence of
the actual or constructive total loss of any item of the Equipment, or the loss,
disappearance, theft or destruction of any item of the Equipment or damage to
any item of the Equipment to such extent as shall make repair thereof
uneconomical or shall render any item of the Equipment permanently unfit for
normal use for any reason whatsoever, or the condemnation, confiscation,
requisition, seizure, forfeiture or other taking of title to or taking of use of
any item of the Equipment or the imposition of any Lien thereon by any
governmental authority (as established to the reasonable satisfaction of Lessor,
any such occurrence being herein referred to as a "Total Loss"), during the term
of this Lease, Lessee shall give prompt notice thereof to Lessor. On the next
date for the payment of rent, Lessee shall pay to Lessor the rent due on that
date plus the Stipulated Loss Value of the item or items of the Equipment with
respect to which the Total Loss has occurred and any other sums due hereunder
with respect to that Equipment (less any insurance proceeds or condemnation
award actually paid). Upon making such payment, this Lease and the obligation to
make future rental payments shall terminate solely with respect to the Equipment
or items thereof so paid for and (to the extent applicable) Lessee shall become
entitled thereto AS IS WHERE IS without warranty, express or implied, with
respect to any matter whatsoever. Lessor shall deliver to Lessee a bill of sale
transferring and assigning to Lessee without recourse or warranty, all of
Lessor's right, title and interest in and to such Equipment. Lessor shall not be
required to make and may specifically disclaim any representation or warranty as
to the condition of the Equipment or any other matters. As used in this Lease,
"Stipulated Loss Value" shall mean the product of the Total Invoice Cost
(designated on the appropriate Equipment Schedule) of the Equipment and the
applicable percentage factor set forth on the Schedule of Stipulated Loss Values
attached to the Equipment Schedule. Stipulated Loss Value shall be determined as
of the next date on which a payment of rent is or would

--------------------------------------------------------------------------------

be due after a Total Loss or other termination of an Equipment Schedule, after
payment of any rent due on such date, and the applicable percentage factor shall
be that which is set forth with respect to such rent payment. After payment of
the final payment of rent due under the original term of this Lease and during
any renewal term thereof, Stipulated Loss Value shall be determined as of the
date of termination of such Equipment Schedule (absent any renewal thereof) or,
if during a renewal term, on the next date on which a payment of rent is or
would be due after a Total Loss or other termination of such renewal term, after
payment of any rent due on such date, and the applicable percentage factor shall
be the last percentage factor set forth on the Schedule of Stipulated Loss
Values attached to such Equipment Schedule.

    13.  REDELIVERY.  Upon the expiration or earlier termination of the term of
any Equipment Schedule (or of any renewal thereof, if applicable), Lessee shall,
at its own expense, return the Equipment to Lessor within ten (10) days (a) in
the same condition as when delivered to Lessee hereunder, ordinary wear and tear
resulting from proper use thereof excepted, (b) in such operating condition as
is capable of performing its originally intended use, (c) having been used,
operated, serviced and repaired in accordance with, and otherwise complying
with, Section 7 hereof, and (d) free and clear of all Liens whatsoever except
Liens resulting from claims against Lessor not relating to the ownership of such
Equipment. Lessee shall return the Equipment by delivering it to such place
within the Continental United States as Lessor shall specify. In addition to
Lessors other rights and remedies hereunder, if the Equipment is not returned in
a timely fashion, or if repairs are necessary to place any items of Equipment in
the condition required in this Section, Lessee shall continue to pay to Lessor
per them rent at the last prevailing lease rate under the applicable Equipment
Schedule with respect to such items of Equipment, for the period of delay in
redelivery, or for the period of time reasonably necessary to accomplish such
repairs together with the cost of such repairs, as applicable. Lessor's
acceptance of such rent on account of such delay or repair does not constitute a
renewal of the term of the related Equipment Schedule or a waiver of Lessor's
right to prompt return of the Equipment in proper condition.

    14.  INDEMNITY.  Lessee assumes and agrees to indemnify, defend and keep
harmless Lessor, and any assignee of Lessor's rights, obligations, title or
interests under any Equipment Schedule, its agents and employees
("Indemnitees"), from and against any and all Claims (other than such as may
directly and proximately result from the negligence or willful misconduct of,
such Indemnitees), by paying (on an after-tax basis) or otherwise discharging
same, when and as such Claims shall become due. It is the express intention of
both Lessor and Lessee, that the indemnity provided for in this Section includes
the agreement by Lessee to indemnify the Indemnitees with respect to Claims for
which the Indemnitees are strictly liable as a result of such Indemnitees' legal
title to the Equipment. Lessor shall give Lessee prompt notice of any Claim
hereby indemnified against and Lessee shall be entitled to control the defense
thereof, so long as no Default or Event of Default has occurred and is then
continuing; provided, however, that Lessor shall have the right to approve
defense counsel selected by Lessee. For the purposes of this Lease, the term
"Claims" shall mean all claims, allegations, harms, judgments, good faith
settlements entered into, suits, actions, debts, obligations, damages (whether
incidental, consequential or direct), demands (for compensation,
indemnification, reimbursement or otherwise), losses, penalties, fines,
liabilities (including strict liability), charges that Lessor has incurred or
for which it is responsible, in the nature of interest, Liens, and costs
(including attorneys' fees and disbursements and any other legal or non-legal
expenses of investigation or defense of any Claim, whether or not such Claim is
ultimately defeated or enforcing the rights, remedies or indemnities provided
for hereunder, or otherwise available at law or equity to Lessor), of whatever
kind or nature, contingent or otherwise, matured or unmatured, foreseeable or
unforeseeable, by or against any person, arising on account of (a) any Lease
Document, or (b) the Equipment, or any part thereof, including the ordering,
acquisition, delivery, installation or rejection of the Equipment, the
possession, maintenance, use, condition, ownership or operation of any item of
Equipment, and by whomsoever owned, used or operated, during the term of any
Equipment Schedule with respect to that item of Equipment, the existence of
latent and other defects (whether or not discoverable by Lessor or Lessee), any
claim in tort for negligence or strict liability, and any claim for patent,
trademark or copyright

--------------------------------------------------------------------------------

infringement, or the loss, damage, destruction, removal, return, surrender, sale
or other disposition of the Equipment, or any item thereof.

    15.  DEFAULT.  (a) A default shall be deemed to have occurred hereunder and
under an Equipment Schedule upon the occurrence of any of the following (each,
an "Event of Default"): (1) Lessee shall fail to make any payment of rent
hereunder or under an Equipment Schedule within five (5) Business Days after
written notice from Lessor that the same shall have become due; or (2) Lessee
shall fail to obtain and maintain the insurance required herein; or (3) Lessee
shall fail to perform or observe any other covenant, condition or agreement to
be performed or observed by ft under any Lease Document and such failure shall
continue unremedied for a period of thirty (30) days after written notice
thereof to Lessee by Lessor, or (4) Lessee shall (i) be generally not paying its
debts as they become due; or (ii) take action for the purpose of invoking the
protection of any bankruptcy or insolvency law, or any such law is invoked
against or with respect to Lessee or its property, and any such petition filed
against Lessee is not dismissed within sixty (60) days; or (5) Lessee shall make
or permit any unauthorized Lien against, or assignment or transfer of, this
Lease, an Equipment Schedule, the Equipment, or any interest therein; or (6) any
certificate, statement, representation, warranty or audit contained herein or
furnished with respect hereto by or on behalf of Lessee proving to have been
false in any material respect at the time as of which the facts therein set
forth were stated or certified, or having omitted any substantial contingent or
unliquidated liability or Claim against Lessee; or (7) Lessee shall be in
default under any (i) loan, lease, guaranty, installment sale or other financing
agreement or contract, of which Lessor, or any of its affiliates, is a party or
beneficiary, or (ii) material obligation for the payment of borrowed money, for
the deferred purchase price of property or any payment under any lease
agreement, and such default shall have been declared; or (8) Lessee shall have
terminated its corporate existence, consolidated with, merged into, or conveyed
or leased substantially all of its assets as an entirety to any person (such
actions being referred to as an "Event"), unless: (i) such person executes and
delivers to Lessor an agreement satisfactory in form and substance to Lessor, in
its sole discretion, containing such person's effective assumption, and its
agreement to pay, perform, comply with and otherwise be liable for, in a due and
punctual manner, all of Lessee's obligations having previously arisen, or then
or thereafter arising, under any and all of the Lease Documents; and (ii) Lessor
is satisfied as to the creditworthiness of such person, and as to such person's
conformance to the other standard criteria then used by Lessor for such
purposes; or (9) if Lessee is a privately held corporation and effective control
of Lessee's voting capital stock, issued and outstanding from time to time, is
not retained by the present stockholders (unless Lessee shall have provided
thirty (30) days'prior written notice to Lessor of the proposed disposition of
stock and Lessor shall have consented thereto in writing); or (110) if Lessee is
a publicly held corporation fifty (50) percent or more of Lessee's capital stock
is not owned or controlled by Lessee or its affiliates, unless Lessor is
satisfied as to the creditworthiness of Lessee and as to Lessee's conformance to
the other standard criteria then used by Lessor for such purpose immediately
after such change of ownership. (b) The occurrence of an Event of Default with
respect to any Equipment Schedule shall, at the sole discretion of Lessor,
constitute an Event of Default with respect to any or all Equipment Schedules to
which it is then a party. Notwithstanding anything set forth herein, Lessor may
exercise all rights and remedies hereunder independently with respect to each
Equipment Schedule.

    16.  REMEDIES.  Upon the occurrence of any Event of Default under the
provisions of Section 15 hereof, Lessor may, at its option, declare this Lease
and any Equipment Schedule to be in default. At any time after cancellation of
an Equipment Schedule or after declaration by Lessor that such Equipment
Schedule is in default. Lessor may, in addition to any other remedies provided
herein or by applicable law, upon five (5) days' prior notice to Lessee,
exercise one or more of the following remedies as Lessor in its sole discretion
shall elect:

    (a) Require Lessee to assemble any or all of the Equipment at the location
to which the Equipment was delivered or the location to which such Equipment may
have been moved by Lessee or such other location in reasonable proximity to
either of the foregoing as Lessor shall designate; and/or to return promptly, at
Lessee's expense, any or all of the Equipment to Lessor at the location, in the
condition and otherwise in accordance with all of the terms of Section 13

--------------------------------------------------------------------------------

hereof; and/or take possession of and render unusable by Lessee any or all of
the Equipment, wherever it may be located, without any court order or other
process of law and without liability for any damages occasioned by such taking
of possession (other than to premises) (any such taking of possession shall
constitute an automatic cancellation of the Equipment Schedule pertaining
thereto, as it applies to those items taken without further notice, and such
taking of possession shall not prohibit Lessor from exercising its other
remedies hereunder).

    (b) Sell, re-lease or otherwise dispose of any or all of the Equipment,
whether or not in Lessor's possession, in a commercially reasonable manner at
public or private sale with notice to Lessee (the parties agreeing that ten
(10) days' prior written notice shall constitute adequate notice of such sale),
with the right of Lessor to purchase and apply the net proceeds of such
disposition, after deducting all costs incurred by Lessor in connection with
such Event of Default and all costs of such sale, re-lease or other disposition
(including but not limited to costs of transportation, possession, storage,
refurbishing, advertising and brokers' fees), to the obligations of Lessee
pursuant to this sub-part (b), with Lessee remaining liable for any deficiency
and with any excess being retained by Lessor; or retain any or all of the
Equipment; and recover from Lessee damages, not as a penalty, but herein
liquidated for all purposes as follows:

    (1) if Lessor elects to dispose of the Equipment under an Equipment Schedule
pursuant to a lease which is substantially similar to this Lease and such
Equipment Schedule: an amount equal to the sum of (A) any accrued and unpaid
rent and other sums then due under this Lease and such Equipment Schedule as of
the date of commencement (the "Commencement Date") of the term of the new lease,
and (B) (i) the present value as of the Commencement Date of the total rent for
the then remaining term of such Equipment Schedule, minus (ii) the present value
as of the Commencement Date of the rent under the new lease applicable to that
period of the new lease term which is comparable to the then remaining term of
such Equipment Schedule, and (C) any incidental damages allowed under
Article 2A, less expenses saved by Lessor in consequence of the Event of Default
CIncidental Damages");

    (2) if Lessor elects to retain the Equipment or to dispose of the Equipment
under an Equipment Schedule by sale, by re-lease (pursuant to a lease which is
not substantially similar to this Lease and such Equipment Schedule), or
otherwise: an amount equal to the sum of (A) any accrued and unpaid rent and
other sums then due as of the date Lessor repossesses the Equipment or such
earlier date as Lessee tenders possession of the Equipment to Lessor, (B) (i)
the present value as of the date determined under clause (A) of the total rent
for the then remaining term of such Equipment Schedule, minus (H) the present
value, as of that certain date which may be determined by taking a reasonable
opportunity to repossess and remarket the Equipment, of the "market rent" (as
computed pursuant to Article 2A) at the place where the Equipment was located on
that date, computed for the same lease term, and (C) any Incidental Damages
(provided, however, that if the measure of damages provided is inadequate to put
Lessor in as good a position as performance would have, the damages shall be the
present value of the profit, including reasonable overhead, Lessor would have
made from full performance by Lessee, together with any Incidental Damages
allowed under Article 2A, due allowance for costs reasonably incurred and due
credit for payments or proceeds of disposition);

    (3) if, with respect to an Equipment Schedule, Lessor has not repossessed
the Equipment, or if Lessor has repossessed the Equipment or Lessee has tendered
possession of the Equipment to Lessor and Lessor is unable after reasonable
effort to dispose of the Equipment at a reasonable price or the circumstances
reasonably indicate that such an effort will be unavailing: an amount equal to
the sum of (A) accrued and unpaid rent and other sums then due as of the date of
entry of judgment in favor of Lessor, (B) the present value as of the date
determined under clause (A) of the rent for the then remaining term of such
Equipment Schedule, and (C) any Incidental Damages. Lessor may dispose of the
Equipment at any time before collection of a judgment for damages. If the
disposition is before the end

--------------------------------------------------------------------------------

of the remaining term of such Equipment Schedule, Lessor's recovery against
Lessee for damages will be governed by sub-part (b)(1) or (2) (as applicable),
and Lessor will cause an appropriate credit to be provided against any judgment
for damages to the extent that the amount of the judgment exceeds the applicable
recovery pursuant to sub-part (b)(1) or (2).

    Notwithstanding anything to the contrary set forth in this Section 16(b), in
addition to the liquidated damages specified in sub-parts (1) and (2) hereof,
Lessee shall also pay to Lessor all reasonable legal fees and other expenses
incurred by reason of any Event of Default or the exercise of Lessor's remedies,
including all reasonable expenses incurred in connection with the return of any
Equipment in accordance with the terms of Section 13 hereof or in placing such
Equipment in the condition required by said Section, and all pre-judgment and
post-judgment enforcement-related activities.

    (c) In lieu of the damages specified in sub-part (b), with respect to each
applicable Equipment Schedule, Lessor may recover from Lessee, as liquidated
damages for loss of a bargain and not as a penalty, an amount calculated as the
sum of: (1) the greater of either (A) the Stipulated Loss Value of the Equipment
(determined as of the next date on which a payment is or would have been due
after the occurrence of the subject Event of Default), together with all other
sums due under such Equipment Schedule as of such determination date, or (B) all
sums due and to become due under such Equipment Schedule for the full term
thereof (including any tax indemnities becoming due as a result of the Event of
Default, and any mandatory purchase or renewal options which Lessee has
contracted to pay) (provided that all sums becoming due after the occurrence of
such Event of Default shall be discounted to present value as of the date of
payment by Lessee) plus Lessor's estimated residual interest in the Equipment;
plus (2) the amount of all commercially reasonable costs and expenses incurred
by Lessor in connection with repossession, recovery, storage, repair, sale,
re-lease or other disposition of the Equipment, including reasonable attorneys'
fees and costs incurred in connection therewith or otherwise resulting from the
Event of Default; minus (3) if Lessor has repossessed the Equipment, the amount
calculated pursuant to clause (B) (ii) of sub-part (b)(1) or (2) (as
applicable).

    (d) Cancel such Equipment Schedule as to any or all of the Equipment.

    (e) Proceed by appropriate court action, either at law or in equity
(including an action for specific performance), to enforce performance by Lessee
or to recover damages associated with such Event of Default; or exercise any
other right or remedy available to Lessor at law or in equity.

    All amounts to be present valued shall be discounted at the implicit rate of
the Equipment Schedule. Unless otherwise provided above, a cancellation of any
Equipment Schedule shall occur only upon written notice by Lessor toLessee and
only with respect to such items of the Equipment as Lessor specifically elects
to cancel in such notice. Except as to such items of the Equipment with respect
to which there is a cancellation, this Lease and the Equipment Schedules not so
cancelled shall remain in full force and effect and Lessee shall be and remain
liable for the full performance of all its obligations hereunder and thereunder.
Lessee shall be liable for all reasonable legal fees and other expenses incurred
by reason of any Default or Event of Default or the exercise of Lessors rights
or remedies, including all expenses incurred in connection with the return of
any Equipment in accordance with the terms of Section 13 hereof and this Section
or in placing such Equipment in the condition required by said Sections, and all
other pre-judgment and post-judgment enforcement related actions taken by
Lessor. Lessee shall also be liable for Late Charges which shall accrue and be
payable with respect to all amounts becoming due pursuant to this Section from
and after the due date therefor until payment of the full amount thereof is
made. No right or remedy referred to in this Section is intended to be
exclusive, but each shall be cumulative and shall be in addition to any other
remedy referred to above or otherwise available at law or in equity, and may be
exercised concurrently or separately from time to time. The failure of Lessor to
exercise the rights granted hereunder upon any Event of Default by Lessee shall
not constitute a waiver of any such right upon the continuation or reoccurrence
of any

--------------------------------------------------------------------------------

such Event of Default. In no event shall the execution of an Equipment Schedule
constitute a waiver by Lessor of any pre-existing Event of Default in the
performance of the terms and conditions hereof.

    17.  ASSIGNMENT.  (a) WITHOUT THE PRIOR WRITTEN CONSENT OF LESSOR (WHICH
SHALL NOT UNREASONABLY BE WITHHELD), LESSEE WILL NOT ASSIGN, TRANSFER OR
ENCUMBER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER OR UNDER ANY EQUIPMENT
SCHEDULE, OR ITS LEASEHOLD INTEREST, SUBLET THE EQUIPMENT OR OTHERWISE PERMIT
THE EQUIPMENT TO BE OPERATED OR USED BY, OR TO COME INTO OR REMAIN IN THE
POSSESSION OF, ANYONE BUT LESSEE. No assignment or sublease, whether authorized
in this Section or in violation of the terms hereof, shall relieve Lessee of its
obligations, and Lessee shall remain primarily liable, hereunder and under each
Equipment Schedule. Any unpermitted assignment, transfer, encumbrance,
delegation or sublease by Lessee shall be void ab initio. (b) Lessor may assign
any or all of its rights, obligations, title and interest hereunder, or the
right to enter into any Equipment Schedule, or may resell (through syndication,
assignment, participation or placement) an interest in any or all of the
Equipment, this Lease or any Equipment Schedule. Lessee agrees that it will pay
all rent and other amounts payable under each Equipment Schedule to the "Lessor"
named therein; provided, however, if Lessee receives written notice of an
assignment from Lessor, Lessee will pay all rent and other amounts payable under
any assigned Equipment Schedule to such assignee or as instructed by Lessor and
such assignee. Each Equipment Schedule, incorporating by reference the terms and
conditions of this Lease, constitutes a separate instrument of lease, and the
"Lessor" named therein or its assignee shall have all rights as "Lessor"
thereunder separately exercisable by such named Lessor or assignee as the case
may be, exclusively and independently of Lessor or any assignee with respect to
other Equipment Schedules executed pursuant hereto. Lessee agrees to confirm in
writing receipt of any notice of assignment, syndication, participation or
placement, as reasonably may be requested by Lessor or any such assignee or
participant (collectively, the "Assignee"). Lessee hereby waives and agrees not
to assert against any such Assignee any defense, setoff, recoupment, claim or
counterclaim which Lessee has or may at any time hereafter have against Lessor
or any person other than such Assignee, for any reason whatsoever. Lessee will
provide reasonable assistance to Lessor in whatever manner necessary in order to
permit Lessor to complete any resale, syndication, assignment, participation or
placement of the transaction contemplated by this Lease. Lessee agrees that any
such assignment shall not materially change Lessee's duties or -obligations
under the Lease or any Equipment Schedule nor materially increase Lessee's risks
or burdens. Upon such assignment and except as may otherwise be provided therein
all references in this Lease to Lessor shall include such assignee. (c) Subject
always to the foregoing, this Lease and each Equipment Schedule inure to the
benefit of, and are binding upon, the successors and assigns of the parties
hereto and thereto, as the case may be.

    18.  MISCELLANEOUS.  (a) This Lease, the Riders annexed hereto, each
Equipment Schedule and any commitment letter between the parties, constitute the
entire agreement between the parties with respect to the subject matter hereof
and thereof and shall not be rescinded, amended or modified in any manner except
by a document in writing executed by both parties. (b) Any provision of this
Lease which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. (c) The
representations, warranties and covenants of Lessee herein shall be deemed to be
continuing and to survive the execution and delivery of this Lease, each
Equipment Schedule and any other Lease Documents. Each execution by Lessee of an
Equipment Schedule shall be deemed a reaffirmation and warranty that there shall
have been no material adverse change in the business or financial condition of
Lessee from the date of execution hereof. With respect to each Equipment
Schedule, the obligations of Lessee under Sections 7, 8, 9, 10, 13 and 14
hereof, together with any of Lessee's obligations under the other provisions of
this Lease (as incorporated therein) which have accrued but not been fully
satisfied, performed or complied with prior to the cancellation or termination
of such Equipment Schedule, shall survive the cancellation or termination
thereof to the extent necessary for the full and complete performance of such
obligations. (d) Lessor represents and covenants to Lessee that Lessor has full
authority to enter into this Lease

--------------------------------------------------------------------------------

and any other Lease Documents to which it may become a party, and so long as no
Default or Event of Default occurs with respect to an Equipment Schedule,
neither Lessor nor any person authorized by Lessor shall interfere with Lessee's
right to peaceably and quietly possess and use the Equipment during the term
thereof, subject to the terms and provisions hereof. (e) Expenses incurred by
Lessor in connection with (1) the filing or recording of real property waivers
and Uniform Commercial Code statements, and (2) lien search reports and copies
of filings with respect to Lessee and/or the Equipment, shall be for the account
of Lessee and shall be payable by Lessee upon demand. (0 If Lessee fails to
perform any of its obligations hereunder with respect to an Equipment Schedule,
Lessor shall have the right, but shall not be obligated, to effect such
performance, and the amount of any out of pocket and other reasonable expenses
of Lessor incurred in connection with such performance, together with interest
thereon at the Late Charge Rate, shall be payable by Lessee upon demand. Lessors
effecting such compliance shall not be a waiver of Lessee's default. (g) Lessee
irrevocably appoints Lessor as Lessee's attorney-in-fact (which power shall be
deemed coupled with an interest) to execute, endorse and deliver any UCC
statements and any documents and checks or drafts relating to or received in
payment for any loss or damage under the policies of insurance required by the
provisions of Section 11 hereof, but only to the extent that the same relates to
the Equipment. (h) LESSOR AND LESSEE HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO WHICH LESSEE AND/OR LESSOR MAY BE PARTIES ARISING OUT OF OR IN ANY
WAY PERTAINING TO THIS LEASE. LESSEE AUTHORIZES LESSOR TO FILE THIS PROVISION
WITH THE CLERK- OR JUDGE OF ANY COURT HEARING ANY SUCHCLAIM. IT IS HEREBY AGREED
AND UNDERSTOOD THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL
CLAIMS AGAINST PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS AGAINST
PARTIES WHO ARE NOT PARTIES TO THIS LEASE. THIS WAIVER IS KNOWINGLY, WILLINGLY
AND VOLUNTARILY MADE BY THE PARTIES AND THE PARTIES HEREBY ACKNOWLEDGE THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE
THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT.
LESSOR AND LESSEE FURTHER ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED IN THE
SIGNING OF THIS LEASE AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL
COUNSEL, SELECTED OF THEIR OWN FREE WILL, AND THAT THEY HAVE HAD THE OPPORTUNITY
TO DISCUSS THIS WAIVER WITH COUNSEL. (i) All notices (excluding billings and
communications in the ordinary course of business) hereunder shall be in
writing, personally delivered, delivered by overnight courier service or sent by
certified mail, return receipt requested, addressed to the other party at its
respective address stated below the signature of such party or at such other
address as such party shall from time to time designate in writing to the other
party; and shall be effective from the date of receipt. 0) This Lease and all of
the other Lease Documents shall not be effective unless and until accepted by
execution by an officer of Lessor at the address, in the State of Maryland (the
"State"), as set forth below the signature of Lessor. THIS LEASE AND ALL OF THE
OTHER LEASE DOCUMENTS, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER'AND THEREUNDER, SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE (WITHOUT REGARD TO THE CONFLICT
OF LAWS PRINCIPLES OF THE STATE), INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE EQUIPMENT. The
parties agree that any action or proceeding arising out of or relating to this
Lease may be commenced in any state or Federal court in the State, and agree
that a summons and complaint commencing an action or proceeding in any such
court shall be properly served and shall confer personal jurisdiction if served
personally or by certified mail to it at its address hereinbelow set forth, or
as it may provide in writing from time to time, or as otherwise provided under
the laws of the State. (k) This Lease and all of the other Lease Documents may
be executed in any number of counterparts and by different parties hereto or
thereto on separate counterparts, each of—which, when so executed and delivered,
shall be an original, but all such counterparts shall together consist of but
one and the same instrument; provided, however, that to the extent that this
Lease and/or the Equipment Schedule would constitute chattel paper, as such term
is defined in the Uniform Commercial Code as in effect in any applicable

--------------------------------------------------------------------------------

jurisdiction, no security interest herein or therein may be created through the
transfer or possession of this Lease in and of itself without the transfer or
possession of the original of such Equipment Schedule and incorporating the
Lease by reference; and no security interest in this Lease and an Equipment
Schedule may be created by the transfer or possession of any counterpart of such
Equipment Schedule other than the original thereof, which shall be identified as
the document marked "Original" and all other counterparts shall be marked
"Duplicate".

    19.  DEFINITIONS AND RULES OF CONSTRUCTION.  (a) The following terms when
used in this Lease or in any of the Equipment Schedules have the following
meanings: (1) "applicable law" or "law": any law, rule, regulation, ordinance,
order, code, common law, interpretation, judgment, directive, decree, treaty,
injunction, writ, determination, award, permit or similar norm or decision of
any governmental authority; (2) "business day": any day, other than a Saturday,
Sunday, or legal holiday for commercial banks under the laws of the State;
(3) "UCC" or "Uniform Commercial Code": the Uniform Commercial Code as in effect
in the State or in any other applicable jurisdiction; and any reference to an
article (including Article 2A) or section thereof shall mean the corresponding
article or section (however termed) of any such other applicable version of the
Uniform Commercial Code; (4) "governmental authority": any federal, state,
county, municipal, regional or other governmental authority, agency, board,
body, instrumentality or court, in each case, whether domestic or foreign: and
(5) "person": any individual, corporation, partnership, joint venture, or other
legal entity or a governmental authority, whether employed, hired, affiliated,
owned, contracted with, or otherwise related or unrelated to Lessee or Lessor.
(b) The following terms when used herein or in any of the Equipment Schedules
shall be construed as follows: "herein," "hereof,""hereunder," etc.: in, of,
under, etc. this Lease or such other Lease Document in which such term appears
(and not merely in, of, under, etc. the section or provision where the reference
occurs); "including": containing, embracing or involving all of the enumerated
items, but not limited to such items unless such term is followed by the words
"and limited to," or similar words; and "or": at least one, but not necessarily
only one, of the alternatives enumerated. Any defined term used in the singular
preceded by "any" indicates any number of the members of the relevant class. Any
Lease Document or other agreement or instrument referred to herein means such
agreement or instrument as supplemented and amended from time to time. Any
reference to Lessor or Lessee shall include their permitted successor's and
assigns. Any reference to a law shall also mean such law as amended, superseded
or replaced from time to time. Unless otherwise expressly provided herein to the
contrary, all actions that Lessee takes or is required to take under any Lease
Document shall be taken at Lessee's sole cost and expense, and all such costs
and expenses shall constitute Claims and be covered by Section 14 hereof. To the
extent Lessor is required to give its consent or approval with respect to any
matter, the reasonableness of Lessor's withholding of such consent shall be
determined based on the then existing circumstances; provided, that Lessor's
withholding of its consent shall be deemed reasonable for all purposes if
(i) the taking of the action that is the subject of such request, might result
(in Lessor's discretion), in (A) an impairment of Lessors rights, title or
interests hereunder or under any Equipment Schedule or other Lease Document, or
to the Equipment, or (B) expose Lessor to any Claims, or (ii) to the extent
Lessee fails to provide promptly to Lessor any filings, certificates, opinions
or indemnities specified by Lessor to Lessee in writing.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have caused this Master Lease
Agreement to be duly executed, under seal, -as of the day and year first above
set forth.

 
LASALLE NATIONAL LEASING CORPORATION
Lessor  
   
   
By: /s/
Name: Thomas M. Jaschik
Title: Group Senior Vice President  
   
(SEAL)  
502 Washington Avenue
Suite 800
Towson, Maryland 21204
Facsimile: (410) 769-9313  
   
   
LABOR-READY PROPERTIES, INC.  
   
   
By: /s/
Name: Robert H. Sovern
Title: Assistant Treasurer  
   
(SEAL)  
1016 South 281hStreet
Attn: CDM Department
Tacoma, Washington 98409
Federal Employer Identification No.: 22-3606728
Jurisdiction of Organization: Nevada  
   
   
with a copy to: General Counsel  
   
 

--------------------------------------------------------------------------------

LASALLE NATIONAL LEASING CORPORATION

MASTER LEASE GUARANTY

    This Master Lease Guaranty is executed and delivered by LABOR READY, INC.
("Guarantor") in favor of LASALLE NATIONAL LEASING CORPORATION, its successors
and assigns ("Lessor"), in connection with that certain Master Lease Agreement
dated as of March 24, 2000, together with all Equipment Schedules executed or to
be executed pursuant thereto (the "Lease"), by and between Lessor and Labor
Ready Properties, Inc., its successors and assigns ("Lessee").

    In order to induce Lessor to enter into the Lease (execution and delivery
hereof being a condition precedent to Lessor's obligations under the Lease), and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Guarantor hereby UNCONDITIONALLY GUARANTEES (a) to pay
Lessor in lawful money of the United States all rents and other sums reserved in
the Lease, or any substitutions therefor, in the amounts, at the times and in
the manner set forth in the Lease; and (b) to perform, at the time and in the
manner set forth in the Lease, all of the terms, covenants and conditions
therein required to be kept, observed or performed by Lessee (collectively, the
"Obligations").

    1.  This Guaranty is a continuing one and shall terminate only upon full
payment of all rents and all other sums due under the Lease and the performance
of all of the terms, covenants and conditions therein required to be kept,
observed or performed by Lessee, including such payment and performance under
all schedules made a part of said Lease, whether to be performed before or after
the last rent payment has been made under the Lease. This Guaranty is a guaranty
of prompt payment and performance (and not merely a guaranty of collection).

    2.  Guarantor authorizes Lessor, with Lessee's consent where required,
without notice or demand, and without affecting its liability hereunder, from
time to time to: (a) change the amount, time or manner of payment of rent or
other sums reserved in the Lease; (b) change any of the terms, covenants,
conditions or provisions of the Lease; (c) amend, modify, change or supplement
the Lease; (d) consent to Lessee's assignment of the Lease or to the sublease of
all, or any portion, of the, equipment covered by the Lease; (e) receive and
hold security for the payment of this Guaranty or the performance of the Lease,
and exchange, enforce, waive and release any such security; and (f) apply such
security and direct the order or manner of sale thereof as Lessor in its
discretion may determine.

    3.  Guarantor waives any right to require Lessor to: (a) proceed against
Lessee: (b) proceed against or exhaust any security held from Lessee; (c) pursue
any other remedy in Lessor's power whatsoever, or (d) notify Guarantor of any
default by Lessee in the payment of any rent or other sums reserved in the Lease
or in the performance of any term, covenant or condition therein required to be
kept, observed or performed by Lessee. Guarantor waives any defense arising by
reason of any disability or other defense of Lessee, any lack of authority of
Lessee with respect to the Lease, the invalidity, illegality or lack of
enforceability of the Lease from any cause whatsoever, the failure of Lessor to
acquire title to the equipment subject to the Lease or to perfect or maintain
perfection of any interest therein or the cessation from any cause whatsoever of
the liability of Lessee; provided, however, that Guarantor does not waive any
defense arising from the due performance by Lessee of the terms and conditions
of the Lease. Upon demand, Guarantor agrees to pay and perform the Obligations
regardless of any existing or future offset or claim which may be asserted by
Guarantor. This Guaranty and Guarantors payment obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment of any of the Obligations is rescinded or must otherwise be restored or
returned by Lessor, all as though such payment had not been made. Lessor's good
faith determination as to whether a payment must be restored or returned shall
be binding on Guarantor. Until the payment of all rents and all other sums due
under the Lease and the performance of all of the terms, covenants and
conditions therein required to be kept, observed or performed by Lessee,
Guarantor shall have no right of subrogation against Lessee, and waives any
right to enforce any remedy which Lessor now has or hereafter may have against
Lessee, and waives any benefit of, and any right to participate in, any security
now or hereafter held by Lessor. Guarantor waives all

--------------------------------------------------------------------------------

presentments, demands for performance, notices of nonperformance, protests,
notices of dishonor, and notices of acceptance of this Guaranty.

    4.  Guarantor represents and warrants to Lessor that:

    (a) (1) Guarantor is a corporation duly organized and validly existing in
good standing under the laws of the state U its incorporation. (2) The
execution, delivery and performance hereof: (x) have been duly authorized by all
necessary corporate action on the part of Guarantor; (y) do not require the
approval of any stockholders, trustee or holder of any obligations of Guarantor
except such as have been duly obtained; and (z) do not and will not contravene
any law, governmental rule, regulation or order now binding on Guarantor, or the
charter or by-laws of Guarantor, or contravene the provisions of, or constitute
a default under, or result in the creation of any lien or encumbrance upon the
property of Guarantor under, any indenture, mortgage, contract or other
agreement to which Guarantor is a party or by which it or its property is bound.
(3) The financial statements of Guarantor (copies of which have been furnished
to Lessor) have been prepared in accordance with generally accepted accounting
principles consistently applied ("GAAP"), and fairly present Guarantor's
financial condition and the results of its operations as of the date of and for
the period covered by such statements, and since the date of such statements
there has been no material adverse change in such conditions or operations.

    (b) This Guaranty constitutes the legal, valid and binding obligation of
Guarantor, enforceable against Guarantor in accordance with the terms hereof,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors' rights
generally, and by applicable laws (including any applicable common law and
equity) and judicial decisions which may affect the remedies provided herein.

    (c) There are no pending actions or proceedings to which Guarantor is a
party, and there are no other pending or threatened actions or proceedings of
which Guarantor has knowledge, before any court, arbitrator or administrative
agency, which, either individually or in the aggregate, would have a Material
Adverse Effect. As used herein, "Material Adverse Effect"shall mean (1) a
materially adverse effect on the business, condition (financial or otherwise),
operation's, performance or properties of Guarantor, or (2) a material
impairment of the ability of Guarantor to perform its obligations under or to
remain in compliance with this Guaranty. Further, Guarantor is not in default
under any material obligation for borrowed money, for the deferred purchase
price of property or any lease agreement which, either individually or in the
aggregate, would have the same such effect.

    (d) Guarantor acknowledges and agrees that it will enjoy a substantial
economic benefit by virtue of the extension of credit by Lessor to Lessee
pursuant to the Lease.

    5.  Guarantor covenants and agrees that: (a) R will provide to Lessor:
(1) within one hundred twenty (120) days after the end of each fiscal year of
Guarantor, the balance sheet and related statement of income and statement of
cash flows of Guarantor, prepared in accordance with GAAP, all in reasonable
detail and certified by independent certified public accountants of recognized
standing selected by Guarantor and reasonably acceptable to Lessor, (2) within
sixty (60) days after the end of each quarter of Guarantors fiscal year, the
balance sheet and related statement of income and statement of cash flows of
Guarantor for such quarter, prepared in accordance with GAAP; and (3) within
thirty (30) days after the date on which they are filed, all regular periodic
reports, forms and other filings required to be made by Guarantor to the
Securities and Exchange Commission, if any; and (b) it will promptly execute and
deliver to Lessor such further documents, instruments and assurances and take
such further action as Lessor from time to time may reasonably request in order
to carry out the intent and purpose of this Guaranty and to establish and
protect the rights and remedies created or intended to be created in favor of
Lessor hereunder.

    6.  Guarantor shall be deemed to be in default hereunder ("Default') if:
(a) Guarantor shall fail to perform or observe any covenant, condition or
agreement to be performed or observed by it hereunder and such failure shall
continue unremedied for a period of thirty (30) days after the earlier

--------------------------------------------------------------------------------

of the actual knowledge of Guarantor or written notice thereof to Guarantor by
Lessor, or (b) Guarantor shall (1) be generally not paying its debts as they
become due, (2) take action for the purpose of invoking the protection of any
bankruptcy or insolvency law, or any such law is invoked against or with respect
to Guarantor or its property, and such petition filed against Guarantor is not
dismissed within sixty (60) days; or (c) there is an anticipatory repudiation of
Guarantor's obligations pursuant to this Guaranty; or (d) any certificate,
statement, representation, warranty or audit contained herein or heretofore or
hereafter furnished with respect to this Guaranty by or on behalf of Guarantor
proving to have been false in any material respect at the time as of which the
facts therein set forth were stated or certified, or having omitted any
substantial contingent or unliquidated liability or claim against Guarantor, or
(e) Guarantor shall be in default under any material obligation for borrowed
money, for the deferred purchase price of property or any lease agreement, and
the applicable grace period with respect thereto shall have expired; or (0
Guarantor shall have terminated its corporate existence, consolidated with,
merged into, or conveyed or leased substantially all of its assets as an
entirety to any Person (such actions being referred to as an "Event"), unless
not less than sixty (60) days prior to such Event: (i) such person executes and
delivers to Lessor an agreement satisfactory in form and substance to Lessor, in
its sole discretion, containing such person's effective assumption, and its
agreement to pay, perform, comply with and otherwise be liable for, in a due and
punctual manner, all of Guarantor's obligations having previously arisen, or
then or thereafter arising, under this Guaranty; and (ii) Lessor is satisfied as
to the creditworthiness of such person, and as to such person's conformance to
the other standard criteria then used by Lessor for such purposes; or (g) fifty
(50) percent or more of Lessee's capital stock is not owned or controlled by
Guarantor or its affiliates, unless Lessor is satisfied as to the
creditworthiness of Guarantor and as to Guarantor's conformance to the other
standard criteria then used by Lessor for such purpose immediately after such
change of ownership.

    Upon a Default hereunder, Lessor may, at its option, declare this Guaranty
to be in default by written notice to Guarantor (without election of remedies),
and at any time thereafter, may do any one or more of the following, all of
which are hereby authorized by Guarantor:

    A.  declare the Lease to be in default and thereafter sue for and recover
all liquidated damages, accelerated rentals and/or other sums otherwise
recoverable from Lessee thereunder; and/or

    B.  sue for and recover all damages then or thereafter incurred by Lessor as
a result of such Default; and/or

    C.  seek specific performance of Guarantors obligations hereunder.

    In addition, Guarantor shall be liable for all reasonable attorneys' fees
and other costs and expenses incurred by reason of any Default or the exercise
of Lessor's remedies hereunder and/or under the Lease. No right or remedy
referred to in this Section is intended to be exclusive, but each shall be
cumulative, and shall be in addition to any other remedy referred to above or
otherwise available at law or in equity, and may be exercised concurrently or
separately from time to time.

    The failure of Lessor to exercise the rights granted hereunder upon any
Default by Guarantor shall not constitute a waiver of any such right upon the
continuation or reoccurrence of any such Default.

    The obligations of the undersigned hereunder are independent of the
obligations of Lessee. A separate action or actions may be brought and
prosecuted against Guarantor (or any thereof) whether an action is brought
against Lessee or whether Lessee be joined in any such action or actions.

    7.  GUARANTOR AGREES THAT THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF
LESSOR AND GUARANTOR HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF MARYLAND
(WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF SUCH STATE). Guarantor
agrees that any action or proceeding arising out of or relating to this Guaranty
may be commenced in any state or Federal court in the State of Maryland,

--------------------------------------------------------------------------------

and agrees that a summons and complaint commencing an action or proceeding in
any such court shall be properly served and shall confer personal jurisdiction
if served personally or by certified mail to it at its address herein below set
forth, or as it may provide in writing from time to time, or as otherwise
provided under the laws of the State of Maryland.

    8.  GUARANTOR HEREBY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
WHICH GUARANTOR AND LESSOR MAY BE PARTIES ARISING OUT OF OR IN ANY WAY
PERTAINING TO THIS GUARANTY QR THE LEASE. IT IS HEREBY AGREED AND UNDERSTOOD
THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL
PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE
NOT PARTIES TO THIS GUARANTY. THIS WAIVER IS KNOWINGLY, WILLINGLY AND
VOLUNTARILY MADE BY GUARANTOR AND GUARANTOR HEREBY ACKNOWLEDGES THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE
THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT.
GUARANTOR FURTHER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF
THIS GUARANTY AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL,
SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS
THIS WAIVER WITH COUNSEL.

     9. This Guaranty shall inure to the benefit of Lessor, its successors and
assigns, and shall be binding upon the personal representatives, heirs,
successors and assigns of Guarantor. The obligations of Guarantor hereunder may
not be assigned or delegated without the prior written consent of Lessor.

    10. All notices hereunder shall be in writing, personally delivered,
delivered by overnight courier service or sent by certified mail, return receipt
requested, addressed as follows:

If to Guarantor:   Labor Ready, Inc.
Attention: CDM Department
1016 South 28th Street
Tacoma, Washington 98409  
with a copy to:  
   
General Cousel  
If to Lessor:  
   
LaSalle National Leasing Corporation
502 Washington Avenue, Suite 800
Towson, Maryland 21204
Facsimile: 410-769-9313

or to such other address as such party shall from time to time designate in
writing to the other party; and shall be effective from the date of receipt.

    11. This Guaranty constitutes the entire agreement between the parties with
respect to the subject matter hereof and shall not be rescinded, amended or
modified in any manner except by a document in writing executed by both parties.
Any provision of this Guaranty which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, Guarantor has caused this Master Lease Guaranty to be
duly executed, under seal, as of the 24th day of March, 2000.

ATTEST:   Labor Ready, Inc.  
/s/ Ronald L. Junck  
   
By: /s/
Name: Robert H. Sovern
Title: Assistant Treasurer  
WITNESS:  
   
  /s/ Tracy Woods   /s/ Joseph P. Sambataro

--------------------------------------------------------------------------------

LASALLE NATIONAL LEASING CORPORATION

RIDER NO. 1

    To and part of Master Lease Agreement dated as of the 24th day of March,
2000, (the "Lease"), between LASALLE NATIONAL LEASING CORPORATION, its
successors and assigns ("Lessor"), and LABOR READY PROPERTIES, INC., its
successors and permitted assigns ("Lessee").

    A. LESSEE RENEWAL. (1) Provided that no Default or Event of Default has then
occurred, unless Lessee shall have exercised its option to purchase the
Equipment, Lessee shall renew this Lease, at the expiration of the original term
of this Lease, with respect to all but not less than all of the Equipment. on
the terms and conditions of this Lease, for the Renewal Term specified in the
Equipment Schedule at the Renewal Term Rent specified in the Equipment Schedule.

    (2) Provided that no Default or Event of Default has then occurred, Lessee
shall have the option to renew this Lease, at the expiration of the initial
renewal term of this Lease, with respect to all but not less than all of the
Equipment, on the terms and conditions of this Lease, for a negotiated renewal
term at 2 periodic rent equal to the Fair Market Rental Value of such Equipment
determined at the time of renewal. If Lessee desires to exercise this option it
shall give Lessor written notice of its election to renew at least two hundred
forty (240) days before expiration of the initial renewal term of this Lease
with respect to the first Equipment Schedule to be executed under this Lease.
Such election shall be effective with respect to all Equipment [eased under all
Equipment Schedules. Thereafter, Lessee shall engage in negotiations with Lessor
to determine the additional renewal term and the periodic rent to be paid during
the renewal term.

    (3) For purposes of this Section, "Fair Market Rental Value" shall be deemed
to be an amount equal to the rental, as installed and in use, obtainable in an
arms' length transaction between a willing and informed lessor and a willing and
informed lessee under no compulsion to lease (and assuming that, as of the date
of determination, the Equipment is in at least the condition required by
Section 13 and Rider No. 3 of this Lease). If (prior to one hundred eighty
(180) days before expiration of the term of this Lease) the parties are unable
to agree on the Fair Market Rental Value of the Equipment, then (at least one
hundred twenty (120) days before expiration of the term of this Lease) Lessor
and Lessee shall at Lessee's expense obtain appraisal values from three
independent appraisers (other than American Appraisal Associates, Inc.) (one to
be selected by Lessor, one by Lessee, and the other by the two selected by
Lessor and Lessee; each of whom must be associated with a professional
organization of equipment or personal property appraisers, such as the American
Society of Appraisers) and the average Fair Market Rental Value as determined by
such appraisers shall be binding on the parties hereto. If, prior to ninety
(90) days before the expiration of the term of this Lease, the appraisers
selected by Lessor and Lessee are unable to agree on the third appraiser, then
American Appraisal Associates, Inc. will be selected to provide the third
appraisal value.

    B. OPTION TO PURCHASE. (1) Provided that no Default or Event of Default has
then occurred, Lessee shall have the option to purchase, on the Early
Termination Date specified in the Equipment Schedule, all but not less than all
of the Equipment upon the following terms and conditions: If Lessee desires to
exercise this option it shall give Lessor written notice of its election to
purchase at least thirty (30) days and not more than ninety (90) days before the
Early Termination Date with respect to the first Equipment Schedule to be
executed under this Lease. Such election shall be effective with respect to all
Equipment leased under all Equipment Schedules. On the Early Termination Date
with respect to each Equipment Schedule, Lessee shall pay to Lessor in cash the
purchase price for the Equipment so purchased, determined as hereinafter
provided. The purchase price of the Equipment shall be an amount equal to the
Early Termination Percentage specified in the Equipment Schedule of the original
Total Invoice Cost of the Equipment (as specified on the Equipment Schedule),
together with all taxes and charges upon sale. Lessor and Lessee agree that the
purchase price represents a reasonable prediction of the Fair Market Value of
the Equipment at the time the option is exercisable.

--------------------------------------------------------------------------------

    (2) Provided that Lessee is not then in Default, Lessee shall have the
option to purchase, upon the expiration of the original term of this Lease, all
but not less than all of the Equipment upon the following terms and conditions:
if Lessee desires to exercise this option it shall give Lessor written notice of
its election to purchase at least two hundred forty (240) days before expiration
of the original term of this Lease with respect to the first Equipment Schedule
to be executed under this Lease. Such election shall be effective with respect
to all Equipment leased under all Equipment Schedules. Thereafter, Lessee shall
engage in negotiations with Lessor to determine the purchase price for the
Equipment. At the expiration of the -original term of this Lease, Lessee shall
pay to Lessor in cash the purchase price forthe Equipment so purchased,
determined as hereinafter provided. The purchase price of the Equipment shall be
an amount equal to the greater of: (x) the Fixed Percentage specified in the
Equipment Schedule of the original Total Invoice Cost of the Equipment (as
specified on the Equipment Schedule), or (y) the Fair Market Value of the
Equipment; together with all taxes and charges upon sale.

    (3) Provided that Lessee is not then in Default, Lessee shall have the
option to purchase, upon the expiration of any renewal term of this Lease, all
but not less than all of the Equipment upon the following terms and conditions:
If Lessee desires to exercise this option it shall give Lessor written notice of
its election to purchase at least two hundred forty (240) days before expiration
of the applicable renewal term of this Lease with respect to the first Equipment
Schedule to be executed under this Lease. Such election shall be effective with
respect to all Equipment leased under all Equipment Schedules. Thereafter,
Lessee shall engage in negotiations with Lessor to determine the purchase price
for the Equipment.. At the expiration of the applicable renewal term of this
Lease, Lessee shall pay to Lessor in cash the purchase price for the Equipment
so purchased, determined as hereinafter provided. The purchase price of the
Equipment shall be an amount equal to its then Fair Market Value, together with
all taxes and charges upon sale.

    (4) For purposes hereof, "Fair Market Value" shall be deemed to be an amount
equal to the sale price of the Equipment, as installed and in use, obtainable in
an arms' length transaction between a willing and informed buyer and a willing
and informed seller under no compulsion to sell (and assuming that, as of the
date of determination, the Equipment is in at least the condition required by
Section 13 and Rider No. 3 of this Lease). If (prior to one hundred eighty
(180) days before expiration of the applicable renewal term of this Lease) the
parties are unable to agree on the Fair Market Value of the Equipment, then (at
least one hundred twenty (120) days before expiration of the applicable renewal
term of this Lease) Lessor and Lessee shall at Lessee's expense obtain appraisal
values from three independent appraisers (other than American Appraisal
Associates, Inc.) (one to be selected by Lessor, one by Lessee, and the other by
the two selected by Lessor and Lessee; each of whom must be associated with a
professional organization of equipment or personal property appraisers, such as
the American Society of Appraisers) and the average Fair Market Value as
determined by such appraisers shall be binding on the parties hereto. If, prior
to ninety (90) days before the expiration of the original term of this Lease,
the appraisers selected by Lessor and Lessee are unable to agree on the third
appraiser, then American Appraisal Associates, Inc. will be selected to provide
the third appraisal value.

    (5) Notwithstanding any election of Lessee to purchase, the provisions of
this Lease shall continue in full force and effect until the passage of
ownership of the Equipment upon the date of purchase. On the date of purchase,
Lessor shall deliver to Lessee a bill of sale transferring and assigning to
Lessee without recourse or warranty, except (with respect to the status of title
conveyed) in respect of Lessor's acts, all of Lessors right, title and interest
in and to the Equipment. Lessor shall not be required to make and may
specifically disclaim any representation or warranty as to the condition of the
Equipment or any other matters.

--------------------------------------------------------------------------------

LASALLE NATIONAL LEASING CORPORATION
Lessor

By:   /s/
Thomas M. Jaschik
Group Vice President  
LABOR READY PROPERTIES, INC.
Lessee  
By:  
   
/s/
Robert H. Sovern
Assistant Treasurer


--------------------------------------------------------------------------------

LASALLE NATIONAL LEASING CORPORATION

RIDER NO. 2

    To and part of Master Lease Agreement dated as of the 24th day of March,
2000 (the "Lease'), between LASALLE NATIONAL LEASING CORPORATION, its successors
and assigns ("Lessor"), and LABOR READY PROPERTIES, INC., its successors and
permitted assigns ("Lessee").

TAX INDEMNITY.

    (1) Lessee represents and warrants that: (a) it believes that it is
reasonable to estimate that the useful life of the Equipment exceeds the lease
term (including any interim and fixed rental renewal periods) by the greater of
one (1) year or twenty (20) percent of such estimated useful life, and that said
Equipment will have a value at the end of the lease term, including any fixed
rate renewal period, of at least twenty (20) percent of the Total Invoice Cost
of the Equipment, without including in such value any increase or decrease for
inflation or deflation during the original lease term; and (b) the Equipment is,
and will be used by Lessee so as to remain, property eligible for the MACRS
Deductions (as defined below).

    (2) If (a) Lessor in computing its taxable income or liability for tax,
shall lose, or shall not have, or shall lose the right to claim or there shall
be disallowed or recaptured for Federal and/or state income tax purposes, in
whole or in part, the benefit of MACRS Deductions; or (b) Lessor shall become
liable for additional tax as a result of Lessee having added an attachment or
made an alteration to the Equipment, including (without limitation) any such
attachment or alteration which would increase the productivity or capability of
the Equipment so as to violate the provisions of Rev. Proc. 75-21, 1975-1 C.B.
715, or Rev. Proc. 79-48, 1979-2 C.B. 529 (as either or both may hereafter be
modified or superseded); or (c) the statutory full-year marginal Federal tax
rate (including any surcharge) for corporations is other than thirty-five
(35) percent; hereinafter referred to as a "Loss"; then Lessee shall pay Lessor
the Tax Indemnification Payment as additional rent and Lessor shall revise the
Schedule(s) of Stipulated Loss Values to reflect the Loss. It is the intent of
the parties that Lessee shall only be responsible for a Loss as a result of a
decrease in the statutory full-year marginal Federal tax rate (including any
surcharge) prior to the initial funding Equipment under any Equipment Schedule.
As used herein, "MACRS Deductions" shall mean the deductions under Section 167
of the Internal Revenue Code of 1986, as now or hereafter amended (the "Code"),
determined in accordance with the modified Accelerated Cost Recovery System with
respect to the Total Invoice Cost of any item of the Equipment using the
accelerated method set forth in Section 168(b)(1) or 168(b)(2) of-the Code as in
effect on the date of this Lease for property assigned to the class of property
specified in the Equipment Schedule pertaining thereto, "Lessor" shall be deemed
to include the consolidated Federal taxpayer group of which Lessor is a member;
and "Tax Indemnification Payment" shall mean such amount as, after consideration
of (i) all taxes required to be paid by Lessor in respect of the receipt thereof
under the laws of any governmental or taxing authority in the United States, and
(ii) the amount of any interest or penalty which may be payable by Lessor in
connection with the Loss, shall be required to cause Lessor's after-tax net
return (the "Net Return") to be equal to, but no greater than, the Net Return
computed consistently with current tax laws (and with the assumption that Lessor
is taxed at the highest marginal Federal and state tax rates) as of the date of
this Lease that would have been available to Lessor had the Loss not occurred.

    (3) Lessor shall be responsible for, and shall not be entitled to a Tax
Indemnification Payment by Lessee on account of, any Loss arising solely as a
direct result of the occurrence of any one or more of the following events:
(a) the failure of Lessor to timely and properly claim MACRS Deductions in the
tax return of Lessor other than as a result of c hanges; in the Code or
applicable regulations unless in the reasonable opinion of Lessors tax counsel
there is no basis for such claim; or ~b) the failure of Lessor to have
sufficient taxable income before application of the MACRS Deductions to offset
the full amount of such MACRS Deductions other than as a result of changes in
the Code or applicable regulations; or (c) any event which by the terms of the
Lease requires payment by Lessee of the Stipulated Loss Value if such payment is
thereafter actually made to Lessor, to the extent that such payment reimburses
Lessor for amounts otherwise payable by Lessee pursuant hereto; or (d) a

--------------------------------------------------------------------------------

disqualifying disposition due to sale of any item of the Equipment or the Lease
by Lessor prior to a Default.

    (4) Lessor promptly shall notify Lessee in writing of such Loss and Lessee
shall pay to Lessor the Tax Indemnification Payment within thirty (30) days of
such notice. For these purposes, a Loss shall occur upon the earliest of:
(a) the happening of any event (such as disposition or change in use of any item
of the Equipment) which will cause such Loss, (b) the payment by Lessor to the
Internal Revenue Service or state taxing authority of the tax increase
(including an increase in estimated taxes) resulting from such Loss; (c) the
date on which the Loss is realized by Lessor, or (d) the adjustment of the tax
return of Lessor to reflect such Loss.

    (5) The obligations of Lessee under this Section, which accrue during the
term of the Lease, shall survive the expiration or termination of the Lease.

LASALLE NATIONAL LEASING CORPORATION
Lessor

By:   /s/
Thomas M. Jaschik
Group Senior Vice President  
LABOR READY PROPERTIES, INC.
Lessee  
By:  
   
/s/
Robert H. Sovern
Assistant Treasurer


--------------------------------------------------------------------------------

LASALLE NATIONAL LEASING CORPORATION

RIDER NO. 3

    To and part of Master Lease Agreement dated as of the 24th day of March,
2000 (the "Lease"), between LASALLE NATIONAL LEASING CORPORATION, its successors
and assigns ("Lessor"), and LABOR READY PROPERTIES, INC. its successors and
permitted assigns ("Lessee").

RETURN PROVISIONS:

    In addition to the provisions of Section 13 of this Lease, and provided that
Lessee has not elected to exercise its option to purchase the Equipment, Lessee
shall, at its expense:

    A). At least one hundred eighty (1180) days prior to expiration or earlier
termination of the Lease, provide to Lessor a detailed inventory of all
components of the Equipment. The inventory should include, but not be limited to
a listing of model, serial numbers and all hardware and software comprising the
Equipment;

    B). At least one hundred eighty (180) days prior to expiration or earlier
termination of the Lease, upon receiving reasonable notice from Lessor, provide
or cause the vendor(s) or manufacturer(s) to provide to Lessor the following
documents: (1) one set of service and operating manuals including replacements
and/or additions thereto; (2) one set of documents, detailing equipment
configuration and other technical data concerning the set-up and operation of
the Equipment, including replacements and/or additions thereto, such that all
documentation is completely up-to-date; and a listing of all maintenance and/or
repairs performed on the Equipment on a per unit basis as well as any up-grades
that have been added to the Equipment.

    C). At least ninety (90) days prior to expiration or earlier termination of
the Lease, upon receiving reasonable notice from Lessor, make the Equipment
available for on-site operational inspections by potential purchasers, under
power, and provide personnel to demonstrate the Equipment;

    D). At least thirty (30) days, but not more than ninety (90) days prior to
the expiration or earlier termination of the Lease, cause the manufacturer's
representative or a qualified equipment maintenance provider selected by Lessor,
to perform a comprehensive physical inspection, testing all material and
workmanship of the Equipment. Said inspection shall include an in-depth
inspection report including an itemized listing or details of any deficiencies
or excessive wear to the Equipment and the estimated costs for the necessary
repairs or replacements so as to be in complete compliance with this lease. If
during such inspection, examination and test, the authorized inspector finds any
of the material or workmanship to be defective or the Equipment not operating
within the manufacturers specifications, then the manufacturer's representative
shall repair or replace such defective material using the manufacturer's
recommended parts and procedures. After corrective measures are completed,
Lessee will provide for a follow-up inspection of the Equipment by the
authorized inspector as outlined in the preceding clause. The inspection report
shall certify that the equipment has been properly inspected and is mechanically
and structurally sound, capable of performing the functions for which the
Equipment was originally designed, and meets or exceeds the manufacturers
published or recommended original specifications.

    E). Have each item of Equipment returned with an in-depth field service
report detailing said inspection as outlined in Section D of this Rider. The
report shall certify that the Equipment has been properly inspected, examined,
tested and is operating within the manufacturer's specifications;

    F). Provide that all Equipment will be cleaned and cosmetically acceptable,
and in such condition so that it may be immediately installed and placed into
use. There will be no structural or mechanical damage to the Equipment. The
Equipment will be aesthetically complete, including but not limited to slot
covers, doors, panels, computer screens, user buttons, knobs and signage;

--------------------------------------------------------------------------------

    G). All monitors and video screens shall not exhibit "burn-in":

    H). Current up-to-date software will be installed (including any subsequent
changes made to the microcode of the software) and shall be returned to Lessor
with the Equipment. All cables, accessories and components from the original
invoice(s) will remain in with the Equipment. Lessor will not be responsible
for, and will be held harmless for, any proprietary information left on the hard
drive by the Lessee. Lessee will remove any BIOS passwords or any and all
passwords before any computer - equipment leaves Lessee's location. The
Equipment will be at or above the configuration originally leased;

    I).  Provide for the de-installation, packing, transporting, and certifying
of the Equipment to include, but not be limited to, the following: (1) the
manufacturer's representative shall de-install all Equipment (including all
wire, cable and mounting hardware) in accordance with the specifications of the
manufacturer; (2) each item of Equipment will be returned with a Maintenance
Acceptance Qualification (MAQ) letter supplied by the manufacturer's
representative certifying the Equipment to be in good condition and to be
eligible for the manufacturer's maintenance plan; the certificate of
eligibility, and software license shall be transferable to a third party;
(3) the Equipment shall be packed properly and in accordance to the
manufacturer's recommendations; and (4) Lessee shall transport the Equipment in
a manner consistent with the manufacturer's recommendations and practices;

    J).  Upon redelivery, provide transportation to not more than ten
(10) individual locations anywhere in the continental United States as selected
by Lessor;

    K). Obtain and pay for a policy of transit insurance for the redelivery
period in an amount equal to the replacement value of the Equipment and Lessor
shall be named as the loss payee on all such policies of insurance;

    L). Be responsible for the cost of all repairs, alterations, inspections,
appraisals, storage charges, insurance costs, demonstration costs, and other
related costs necessary to place the Equipment in such condition as to be in
complete compliance with this Lease; and

LASALLE NATIONAL LEASING CORPORATION
Lessor

By:   /s/
Thomas M. Jaschik
Group Senior Vice President  
LABOR READY PROPERTIES, INC.
Lessee  
By:  
   
/s/
Robert H. Sovern
Assistant Treasurer

--------------------------------------------------------------------------------

LASALLE NATIONAL LEASING CORPORATION

RIDER NO. 4

    To and part of Master Lease Agreement dated as of the 2401 day of March,
2000 (the "Lease"), between LASALLE NATIONAL LEASING CORPORATION, its successors
and assigns ("Lessor"), and LABOR READY PROPERTIES, INC., its successors and
permitted assigns ("Lessee").

    A.  ADDITIONAL REPRESENTATIONS AND WARRANTIES OF LESSEE FOR SALE-LEASEBACK
Lessee represents and warrants that: (1) The sale of those certain items of
equipment specified on the schedule attached to each Equipment Bill of Sale
(collectively the "Bill of Sale') executed by Lessee, and the execution,
delivery and performance of the Bill of Sale (a) have been duly authorized by
all necessary corporate action on the part of Lessee; (b) do not require the
consent of any stockholder, trustee or holders of any indebtedness of Lessee
except such as have been duly obtained; and (c) do not and will not contravene
any law, governmental rule, regulation or order now binding on Lessee, or the
charter or by-laws of Lessee, or contravene the provisions of, or constitute a
default under, or result in the creation of any lien or encumbrance upon the
property of Lessee under, any indenture, mortgage, contract or other agreement
to which Lessee is a party or by which it or its property is bound. (2) The Bill
of Sale transfers to Lessor valid title to the equipment described on the
schedule attached thereto free and clear of any and all encumbrances, liens,
charges or defects. No filing or recordation must be made, no notice must be
given, and no other action must be taken with respect to any, state or local
jurisdiction, or any person, in order to preserve to Lessor all the rights
transferred by the Bill of Sale.

    B.  ADDITIONAL AUTHORIZATION. Lessor's obligations under the Lease are
further conditioned upon Lessor having received the Bill of Sale and an opinion
of counsel for Lessee as to the matters set forth in paragraph A above.

LASALLE NATIONAL LEASING CORPORATION
Lessor

By:   /s/
Thomas M. Jaschik
Group Senior Vice President  
LABOR READY PROPERTIES, INC.
Lessee  
By:  
   
/s/
Robert H. Sovern
Assistant Treasurer

--------------------------------------------------------------------------------

LASALLE NATIONAL LEASING CORPORATION

CORPORATE CERTIFICATE OF RESOLUTIONS

    I hereby certify to LASALLE NATIONAL LEASING CORPORATION, its successors and
assigns ("Lessor"), that I am the Secretary of LABOR READY PROPERTIES, INC., a
corporation of the State of Nevada (the "Corporation"), and that the following
is a true copy of resolutions duly adopted by the Board of Directors of the
Corporationon the 24th day of March1 2000, and further that such resolutions are
in conformity with the Charter and By-Laws of the Corporation and are in full
force and effect on the date hereof and have not been modified or rescinded:

    "RESOLVED, That the form, terms and provisions of the Master Lease Agreement
and Equipment Schedules thereto to be or heretofore having been entered into by
and between this Corporation and Lessor, copies of which have been submitted to
this meeting, providing for the leasing of equipment by this Corporation be, and
the same hereby are, in all respects approved; and

    "FURTHER RESOLVED, That any officer of this Corporation be, and each of them
hereby is, authorized in the name and on behalf of this Corporation (and all
actions of any officer of this Corporation heretofore taken in connection
therewith are hereby ratified and confirmed as and for actions of the
Corporation) to lease from Lessor, under the terms of said Master Lease
Agreement and any Equipment Schedule thereto, such equipment as such officer, in
his sole discretion, may determine, and for this purpose to execute and deliver
in the name and on behalf of this Corporation the Master Lease Agreement and any
Equipment Schedule thereto, in substantially the form submitted to this meeting,
with such changes, additions and amendments thereto as shall be approved by the
officer who executes the same, and such other agreements, documents and
instruments, and to do all such other acts and things as may be required to
consummate this leasing arrangement; and

    "FURTHER RESOLVED, That the Secretary of this Corporation is authorized and
directed to deliver and certify to Lessor a certified copy of these resolutions
and that the same are in conformity with the Charter and By-Laws of this
Corporation."

    I further certify that the following persons are duly elected, qualified and
acting officers of the Corporation, holding the offices indicated opposite their
respective names, and the signature appearing opposite their respective names
are the genuine signatures of such persons, respectively:

Name


--------------------------------------------------------------------------------

  Office

--------------------------------------------------------------------------------

  Signature

--------------------------------------------------------------------------------

Ronald L. Junck   Vice President/Secretary   /s/ Joseph P. Sambataro   President
  /s/ Robert Sovern   Director of Credit   /s/

    IN WITNESS WHEREOF, I have hereunto subscribed my name and affixed the seal
of this Corporation this 24th day of March, 2000.

/s/ RONALD L. JUNCK   
Secretary

[CORPORATE SEAL]

    I certify that the person having executed the foregoing Certificate as
Secretary is the duly elected, qualified and acting Secretary of the
Corporation, and the signature of such person set forth above is his/her genuine
signature.

Name: /s/ TIMOTHY J. ADAMS   
Title: Director of Legal Services

--------------------------------------------------------------------------------

LASALLE NATIONAL LEASING CORPORATION

CORPORATE CERTIFICATE OF RESOLUTIONS (GUARANTOR)

    I hereby certify to LASALLE NATIONAL LEASING CORPORATION, Us successors and
assigns ("Lessor"), that I am the Secretary of LABOR READY, INC., a corporation
of the State of      (the "Corporation"), and that the following is a true copy
of resolutions duly adopted by the Board of Directors of the Corporation on the
  day of      , 2000, and further that such resolutions are in conformity with
the Charter and By-Laws of the Corporation and are in full force and effect on
the date hereof and have not been modified or rescinded:

    "RESOLVED, That the form, terms and provisions of the Master Lease Guaranty
to be or heretofore having been entered into by and between this Corporation and
Lessor, copies of which have been submitted to this meeting, undertaking to
guarantee the performance by Labor Ready Properties, Inc. ("Lessee"), as lessee
under a Master Lease Agreement to be entered into by and between Lessee and
Lessor. and all Equipment Schedules incorporating its terms and other related
documents and agreements, be, and the same hereby are, in all respects approved;
and

    "FURTHER RESOLVED, That- any officer of this Corporation be, and each of
them hereby is, authorized to execute and deliver in the name and on behalf of
this Corporation (and all actions of any officer of this Corporation heretofore
taken in connection therewith are hereby ratified and confirmed as and for
actions of the Corporation) the Equipment Lease Guaranty in substantially the
form submitted to this meeting with such changes, additions and amendments
thereto as shall be approved by the officer who executes the same; and

    "FURTHER RESOLVED, That the Secretary of this Corporation is authorized and
directed to deliver and certify to Lessor a certified copy of these resolutions
and that the same are in conformity with the Charter and By-Laws of this
Corporation."

    I further certify that the following persons are duly elected, qualified and
acting officers of the Corporation, holding the offices indicated opposite their
respective names, and the signature appearing opposite their respective names
are the genuine signatures of such persons, respectively.

Name


--------------------------------------------------------------------------------

  Office

--------------------------------------------------------------------------------

  Signature

--------------------------------------------------------------------------------

 
   
   
   
   
   
   
   
   
   
   
   
   
   
   
 

    IN WITNESS WHEREOF, I have hereunto Subscribed my name and affixed the seal
of this Corporation this 1 day of August, 2000.

[CORPORATE SEAL]
/s/ RONALD L. JUNCK   
Secretary

    I certify that the person having executed the foregoing Certificate as
Secretary is the duly elected, qualified and acting Secretary of the
Corporation, and the signature of such person set forth above is his/her genuine
signature.

/s/
Name: Tracy Woods
Title: Notary Executive Assistant

--------------------------------------------------------------------------------



LASALLE NATIONAL LEASING CORPORATION

EQUIPMENT SCHEDULE NO. 1

executed pursuant to that certain Master Lease Agreement dated as of March 24
1h, 2000 (the "Lease"; which is incorporated herein by reference). This
Equipment Schedule, incorporating by reference the terms and conditions of the
Lease, constitutes a separate instrument of lease.

    1.  EQUIPMENT. The Equipment leased hereunder shall be as set forth in the
schedule attached hereto.

TOTAL INVOICE COST: $2,152,849.65

    2.  TERM. Upon and after the date of execution hereof, the Equipment shall
be subject to the terms and conditions provided herein and in the Lease.

    A full term of lease with respect to said Equipment shall commence on the
date hereof and shall extend for sixty (60) months after the first day of
August, 2000 (the "Base Lease Commencement Date").

    The renewal term shall be eighteen (18) months (the "Renewal Term").

    3.  RENT.

    (a) During the period from the date hereof to the Base Lease Commencement
Date (the "Interim Term"), the pro-rated daily rent for said Equipment shall be
computed as the product of the Interest Rate and the Total Invoice Cost
specified above, divided by three hundred sixty (360). This pro-rated payment
shall be made on the last day of the month for each month during the Interim
Term. As used herein, "Interest Rate" shall mean an amount computed as a
percentage per annum equal to the sum of (a) two hundred (200) basis points,
plus (b) the LIBOR Rate. As used herein, "LIBOR Rate" shall mean, with respect
to each calendar month during the Interim Term, an interest rate per annurn
(rounded upward to the next higher whole multiple of one-sixteenth percent if
such rate is not such a multiple), equal at all times during such calendar month
to the rate per annurn (rounded upwards to the next higher whole multiple of
one-sixteenth percent if such rate is not such a multiple) as determined on the
basis of the average of the rates offered by a majority of the banks in the
London interbank market for deposits in U.S. Dollars for one (1) month, to the
extent the rates offered by these banks appear in the "Money Rates" column of
The Wall Street Journal on the Business Day next preceding the first day of the
calendar month (provided, however, that with respect to the first calendar month
during the Interim Term, on the third Business Day next preceding the date of
execution of this Equipment Schedule). As used herein, "Business Day" shall mean
any day other than a Saturday, a Sunday, and any day on which banking
institutions located in the States of Maryland or Washington are authorized by
law or other governmental action to close.

    (b) From and after the Base Lease Commencement Date, the monthly rent for
said Equipment during the term of this Lease shall be computed as the following
specified percentage of the Total Invoice Cost specified above: installment one,
1.227543%; and installments two through sixty, 1.727543%. Rent payments shall be
made, in advance, on the first day of the month for each month during the term
of this Lease.

    (c) During the Renewal Term, the monthly rent for said Equipment shall be
$27,281.30, computed as 1.267218% of the Total Invoice Cost specified above (the
"Renewal Term Rent") hereto.

    4.  LESSEE'S CONFIRMATION. Lessee hereby confirms and warrants to Lessor
that the Equipment: (a) was duly delivered to Lessee at the location specified
in Section 5 hereof; (b) has been received, inspected and determined to be in
compliance with all applicable specifications and that the Equipment is hereby
accepted for all purposes of the Lease; and (c) is a part of the "Equipment"
referred to in the Lease and is taken subject to all terms and conditions
therein and herein provided.

--------------------------------------------------------------------------------

    5.  LOCATION OF EQUIPMENT. The location of the Equipment is specified on the
Schedule of Equipment attached hereto.

    6.  'LATE CHARGE RATE. The Late Charge Rate shall be two (2) percent per
month of the amount in arrears for the period such amount remains unpaid
(provided, however, that if such rate exceeds the highest rate permitted by
applicable law, then the Late Charge Rate shall be the highest rate permitted by
applicable law).

    7.  SCHEDULE OF STIPULATED LOSS VALUES. The Schedule of Stipulated Loss
Values attached hereto is incorporated herein by reference, and shall be
applicable solely to the Equipment described in this Equipment Schedule.

    8.  RECOVERY PROPERTY CLASS. The class of property to which the Equipment is
assigned (as referenced in Sectio n 2 of Rider No. 2 to the Lease) is 5-year
property.

    9.  PUBLIC LIABILITY INSURANCE. The amount of public liability insurance
referenced in Section 11 of the Lease is $10,000,000.00.

    10. SPECIAL PURCHASE OPTION. The Early Termination Date referenced in
Section B(1) of Rider No. 1 to the Lease is that date which is forty-eight
(48) months after the Base Lease Commencement Date. The Early Termination
Percentage referenced in Section B(1) of Rider No. 1 to the Lease is 41%.

    11. PURCHASE OPTION. The Fixed Percentage referenced in Section B(2) of
Rider No. 1 to the Lease is 20%.

DATE OF EXECUTION: August 1, 2000

LASALLE NATIONAL LEASING CORPORATION
Lessor

By: /s/
H. Duane Steelberg
Senior Vice President
LABOR READY PROPERTIES, INC.
Lessee
By: /s/
Joseph P. Sambataro
President


--------------------------------------------------------------------------------



LASALLE NATIONAL LEASING CORPORATION

SCHEDULE OF EQUIPMENT

Lessee:   Labor Ready Properties, Inc.      
Approved By:  
   


--------------------------------------------------------------------------------

 
   
      (Lessee to initial each page)      
Attached to Bill of Sale dated                             ,  2000  
   
Equipment located at: Various     and/or   Street No.  
Equipment Schedule No. 1  
   
City    County    State    Zip

Manufacturer and/or Vendor Name & Invoice No.


--------------------------------------------------------------------------------

Description

--------------------------------------------------------------------------------

  Invoice Cost

--------------------------------------------------------------------------------

Diebold, Incorporated
P.O. Box 71358
Cleveland, OH 44191-0558 144-Diebold 1064 IX Front Load Cash Dispensing
Machines;   $ 2,144,550.50  
Invoice No: 01452880A  
INVOICE TOTAL  
   
$  
2,144,550.50   Upfront Personal Property Tax for Hawaii   $ 76.76   Upfront Tax
for Illinois   $ 924.34   Upfront Tax for Louisiana   $ 1,361.50   Upfront Tax
for Maine   $ 1,478.95   Upfront Tax for New Jersey   $ 4,458.60      

--------------------------------------------------------------------------------

 
   
TOTAL UPFRONT TAX  
   
$  
8,299.15  
   
SCHEDULE TOTAL  
   
$  
2,152,849.65      

--------------------------------------------------------------------------------

ATTACHMENT TO FORM UCC-1

1.LESSOR: LASALLE NATIONAL LEASING CORPORATION

    LESSEE: LABOR READY PROPERTIES, INC.

2.DESCRIPTION OF PROPERTY:

    The equipment leased pursuant to that certain Equipment Lease Agreement
dated as of the 24 1h day of March, 2000, between Lessor, as lessor, and Lessee,
as lessee, together with all accessions, substitutions and replacements
therefor, and proceeds (including insurance proceeds) thereof (but without power
of sale); more fully described on the attached schedules.

3.THIS FILING IS MADE FOR INFORMATIONAL PURPOSES ONLY AND IS INTENDED TO
REPRESENT A TRUE LEASE.

--------------------------------------------------------------------------------

LASALLE NATIONAL LEASING CORPORATION

SCHEDULE OF STIPULATED LOSS VALUES
INCORPORATED IN AND MADE A PART OF EQUIPMENT SCHEDULE NO. 1
TO EQUIPMENT LEASE AGREEMENT DATED AS OF MARCH 24th 2000,
BETWEEN LASALLE NATIONAL LEASING CORPORATION ("LESSOR") AND
LABOR READY, INC. ("LESSEE")

Rental Payment Number


--------------------------------------------------------------------------------

  Percent of Equipment Cost

--------------------------------------------------------------------------------

  Rental Payment Number

--------------------------------------------------------------------------------

  Percent of Equipment Cost

--------------------------------------------------------------------------------

1   102.25646259   31   65.12239233 2   101.21995444   32   63.69979372 3  
100.16528574   33   62.26550730 4   99.09171421   34   60.82358765 5  
98.00813397   35   59.37268533 6   96.90611011   36   57.91404986 7  
95.78501222   37   56.44637128 8   94.65367698   38   54.96678802 9  
93.51205516   39   53.47929913 10   92.35653423   40   51.98266283 11  
91.18603362   41   50.47398254 12   90.00146024   42   48.95722162 13  
88.80180216   43   47.43120749 14   87.59152879   44   45.89300804 15  
86.36694346   45   44.34256464 16   85.12712880   46   42.78378946 17  
83.87650566   47   41.21560918 18   82.61132790   48   39.63899044 19  
81.33077406   49   38.05290211 20   80.03921577   50   36.45433945 21  
78.73660007   51   34.84715562 22   77.42413329   52   33.23039170 23  
76.10051467   53   31.60100588 24   74.76691865   54   29.96281352 25  
73.42209441   55   28.31492897 26   72.06595653   56   26.65427282 27  
70.69964567   57   24.98078360 28   69.32198834   58   23.30490135 29  
67.93285940   59   21.62504256 30   66.53335909   60   20.00000000

Termination values are due in addition to any advance or arrears rent due on the
same date.

LASALLE NATIONAL LEASING CORPORATION
Lessor

By: /s/ H. Duane Steelberg

LABOR READY PROPERTIES, INC.
Lessee

By: /s/ Joseph P. Sambataro

--------------------------------------------------------------------------------

August 1, 2000

LaSalle National Leasing Corporation
One West Pennsylvania Avenue
Suite 1000
Towson, Maryland 21204

RE:   MASTER LEASE AGREEMENT DATED AS OF MARCH 24,2000, BETWEEN LASALLE
NATIONAL LEASING CORPORATION AND LABOR READY PROPERTIES, INC.

EQUIPMENT SCHEDULE NO. 1

Gentlemen:

    This letter serves as the authorization for LaSalle National Leasing
Corporation to insert certain specific information into the above-referenced
Equipment Schedule and related documentation, including the actual payment
amount(s) and factor(s), the Date of Execution, and any other factually correct
information which is necessary to complete the required documentation.

Additionally, you are hereby authorized to remit funds as follows:

Vendor


--------------------------------------------------------------------------------

  Amount

--------------------------------------------------------------------------------

Diebold, Incorporated
P.O. Box 71358
Cleveland, OH 44191-0558   $ 2,144,550.50  
Invoice No: 01452880A  
   
   
  Upfront Personal Property Tax for Hawaii   $ 76.76 Upfront Tax for Illinois  
$ 924.34 Upfront Tax for Louisiana   $ 1,361.50 Upfront Tax for Maine   $
1,478.95 Upfront Tax for New Jersey   $ 4,458.60      

--------------------------------------------------------------------------------

TOTAL   $ 2,152,849.65      

--------------------------------------------------------------------------------

LABOR READY PROPERTIES, INC.

By: /s/ Joseph P. Sambataro

--------------------------------------------------------------------------------

LASALLE NATIONAL LEASING CORPORATION

EQUIPMENT BILL OF SALE

    THIS EQUIPMENT BILL OF SALE is given by LABOR READY PROPERTIES, INC. (herein
the "Seller"), to LASALLE NATIONAL LEASING CORPORATION, its successors and
assigns (herein the "Buyer").

WITNESSETH:

    THAT FOR TEN DOLLARS ($10.00) AND OTHER GOOD AND VALUABLE CONSIDERATION, the
receipt and sufficiency of which are hereby acknowledged, Seller does hereby
bargain, sell, assign, transfer and set over to Buyer, its successors and
assigns, the items of equipment listed on the schedule attached hereto (being
referred to herein as the "Equipment").

    TO HAVE AND TO HOLD said Equipment, unto Buyer, its successors and assigns,
forever.

    Seller represents and warrants that it has good and marketable title to said
Equipment conveyed hereunder and does hereby transfer valid title thereto free
and clear of any and all encumbrances, liens, charges or defects. Seller further
represents and warrants that the Equipment sold hereunder is transferable by
Seller by its sole act and deed and that all corporate action required to
authorize, approve and validate such transfer has been duly and lawfully taken.

    AND Seller covenants that it will from time to time on demand execute any
and all such further instruments which Buyer, and its successors and assigns,
may deem necessary, desirable or proper to effect the complete transfer of the
Equipment or any interest therein unto Buyer, and its successors and assigns, or
better to evidence the right, title and interest of Buyer, its successors and
assigns.

    AND Seller does hereby make, constitute and appoint Buyer, its successors
and assigns, its true and lawful attorneys, irrevocably in its name or
otherwise, to have, use and take all lawful ways and means for the recovery of
any of said property or right or interest therein herein assigned to Buyer which
Seller may have or could take if this Bill of Sale had not been made.

    IN WITNESS WHEREOF, Seller has caused this instrument to be duly executed,
under seal, as of the 1st day of August, 2000.

LABOR READY PROPERTIES, INC.

By: /s/
Joseph P. Sambataro
President

--------------------------------------------------------------------------------
